USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          Nos. 93-1618               93-2208               94-1506                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                STEPHEN A. SACCOCCIA,                                Defendant, Appellant.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                              _________________________                                        Before                        Selya, Cyr and Boudin, Circuit Judges.                                               ______________                              _________________________               Samuel Rosenthal, with whom  Curtis, Mallet-Prevost, Colt  &               ________________             _______________________________          Mosle, Robert D. Luskin, and  Comey Boyd & Luskin were  on brief,          _____  ________________       ___________________          for appellant.               Nina  Goodman, Attorney,  Dep't of  Justice, and  Michael P.               _____________                                     __________          Iannotti,  Assistant United  States Attorney,  with whom  Sheldon          ________                                                  _______          Whitehouse,  United States  Attorney, James H.  Leavey, Assistant          __________                            ________________          United States  Attorney, and Michael E.  Davitt, Assistant United                                       __________________          States Attorney, were on brief, for the United States.                              _________________________                                    June 28, 1995                              _________________________                    SELYA,  Circuit Judge.    A  jury convicted  defendant-                    SELYA,  Circuit Judge.                            _____________          appellant Stephen A. Saccoccia on racketeering, money laundering,          and   related  charges   arising  from   his  leadership   of  an          organization that laundered well  over $100,000,000 in drug money          during  the  years  1986  through  1991.   On  appeal,  Saccoccia          challenges  his  extradition,  the   timing  of  his  trial,  his          conviction, the  forfeiture of  certain assets, and  the 660-year          sentence that  the  district court  imposed.   Finding  that  his          arguments do not wash, we affirm.          I.  BACKGROUND          I.  BACKGROUND                    We sketch the bareboned facts in the light most amiable          to the government, see United States v. Ortiz, 966 F.2d 707, 710-                             ___ _____________    _____          11 (1st Cir. 1992), cert. denied, 113 S. Ct. 1005 (1993), leaving                              _____ ______          much of the flesh and sinew for fuller articulation in connection          with our discussion of particular issues.                    Appellant  formerly  controlled a  network  of precious          metals  businesses  located  in   Rhode  Island,  New  York,  and          California.  He  became enmeshed in money  laundering through his          involvement  with a fellow metalman, Barry Slomovits.  At a point          in the mid-1980s, Slomovits was  accepting millions of dollars in          cash  each week from Duvan  Arboleda, who represented  a group of          Colombian drug lords (the  Cali cartel).  Slomovits used  some of          this  cash  to  purchase  gold   from  appellant.    By   special          arrangement,   the   transactions   were   accomplished   without          documentation.                    In 1987, Arboleda and  appellant agreed that they would                                          2          deal  directly  with each  other.   From  that  juncture forward,          appellant used his various  businesses to cleanse money funnelled          to him by the Cali cartel and its emissaries (including Arboleda,          Fernando Duenas,  and Raoul Escobar).   Typically, Arboleda would          make large  quantities of cash available  to appellant; appellant          would  send some of it to  Slomovits in New York; Slomovits would          buy gold with the funds,  resell the gold, and wire  the proceeds          to  accounts  that  appellant  controlled.    Slomovits  received          apocryphal invoices from appellant's companies purporting to show          sales of gold for sums corresponding  to the amounts of the  wire          transfers.                    Ahron Sharir, a manufacturer of gold chain, also washed          money for appellant.  Appellant used Sharir's New York factory as          a drop-off point for incoming  shipments of currency, and  Sharir          laundered  the  cash  by methods  similar  to  those  employed by          Slomovits.   The  shipments to  Sharir's factory  continued until          1988.   From then on, the  two men forsook the  New York factory,          but  continued to deal with each other.  Appellant delivered cash          totalling over  $35,000,000 to Sharir at  other locations between          1988 and 1990.                    By 1990,  appellant's operations  had expanded and  had          become largely independent of Slomovits.  Appellant would bid for          opportunities to  launder  money on  behalf of  the Cali  cartel.          When the cartel accepted  a bid, he or his couriers would receive          sacks  of  currency  at   prearranged  delivery  points.    These          shipments   ordinarily  ranged   between  $50,000   and  $500,000                                          3          (although  one delivery  totalled  $3,000,000).   The bills  were          usually  in   small  denominations.    They   would  be  counted,          transported to one of appellant's offices in California  or Rhode          Island,  then counted again, smurfed,1  and used to buy cashier's          checks payable to one of appellant's companies.   These purchases          were  made at  various  banks by  underlings  (e.g., David  Izzi,                                                         ____          Anthony   DeMarco,   James  Saccoccio,   Kenneth   Saccoccio)  in          accordance with instructions received from appellant or his wife,          Donna  Saccoccia.   After  the checks  had  been deposited  in  a          company account, the  money would then be wired to a foreign bank          designated by Arboleda or Duenas.  Along the way, appellant would          deduct a commission that usually approximated ten percent  of the          laundered cash.  This completed "la vuelta," the term used by the          Cali  cartel  to  describe  a complete  cycle  of  drug smuggling          activities.                    The spring of 1991  marked the beginning of the  end of          appellant's career in high  finance.  During the early  stages of          his  operation, the money received in New York was transported to          Rhode  Island by  armored car  and then  deposited in  an account          standing in the name of  a controlled corporation, Trend Precious          Metals  (Trend), at Citizens Bank.   Between January  1, 1990 and                                        ____________________               1The conspirators  sought to avoid the  currency transaction          reporting  requirements  applicable to  large  cash transactions,          see,  e.g., 31  U.S.C.    5313 (1988);  31 C.F.R.    103.22(a)(1)          ___   ____          (1994),  by subdividing the cash into units of less than $10,000.          The process of breaking down a large amount of cash into smaller,          unreportable  amounts    a criminal  act when  done to  avoid the          reporting  requirements, see 31 U.S.C.A.   5324 (West Supp. 1995)                                   ___            is called "smurfing."                                          4          April 2, 1991, appellant and his wife wired over $136,000,000 out          of the Trend account to an assortment of foreign banks.  Citizens          became  suspicious and closed the account.   In approximately the          same time frame,  an employee  of an armored  car service  warned          Richard  Gizarelli, an  unindicted coconspirator,  that appellant          was  under investigation.  Gizarelli promptly informed appellant.                    Notwithstanding  these omens, appellant  persisted.  He          did, however, alter his modus operandi.  Instead of using private                                  _____ ________          couriers to transport cash from New York to Rhode Island, he sent          any  of four  men    Izzi,  Carlo  DeMarco, Anthony  DeMarco,  or          Vincent  Hurley, often (but not  always) operating in  pairs   to          haul the  money  to  Rhode Island.    And,  although  appellant's          cohorts  continued to  purchase  bank checks  from various  Rhode          Island financial institutions, appellant began to send the checks          to his offices in  California by air courier, often  in canisters          labeled as  containing gold (to which  appellant's henchmen added          slag  or scrap metal to  increase weight).   Accomplices used the          money to purchase  gold, which was then sold on  the open market.          The proceeds  were eventually  wired back  to one  of appellant's          remaining Rhode Island accounts.                    In August of  1991, appellant convened a meeting at his          mother's home.    He showed  the  conferees (who  included  Donna          Saccoccia,  Izzi, and the two DeMarcos) a videotape that had been          discovered accidentally in a nearby building.  The tape reflected          an  ongoing  surveillance of  the  back  entrance to  appellant's                                          5          Cranston coin shop.  He advised his colleagues to start using the          store's front entrance.   Soon thereafter, appellant departed for          Switzerland.    In  short  order, the  authorities  indicted  and          extradited him.                    After unsuccessfully seeking to postpone prosecution on          health-related grounds,2  appellant went to trial  on November 4,          1992, in the  United States  District Court for  the District  of          Rhode Island,  along with  several other  indicted coconspirators          (including  his wife).   Appellant's  attorney became  ill during          trial, and the court declared a  mistrial as to appellant.3   The          new  trial  began  on February  17,  1993,  and  resulted in  his                                        ____________________               2The  district court  held a  hearing regarding  appellant's          professed ailments.  Appellant had undergone a laminectomy at age          14 and had been hospitalized repeatedly during the next 20 years.          He suffered a relapse while  he was incarcerated in  Switzerland,          necessitating bed  rest and medication.  After  being returned to          the United  States, appellant claimed to have reinjured his back.          He  also  claimed that,  on  the  eve of  trial,  a prison  guard          assaulted  him,  aggravating  his  condition.   The  court  heard          testimony from three physicians  and concluded that "there [were]          no  objective  findings by  any  doctor  that  would confirm  the          existence  of  any  physical   problem  that  would  account  for          [appellant's current]  complaints  of pain."    Accordingly,  the          court refused to grant a continuance.               3The  first trial proceeded as to the other defendants.  The          jury returned its verdict on  December 18, 1992, convicting Donna          Saccoccia,  Vincent Hurley,  James Saccoccio,  Kenneth Saccoccio,          Stanley Cirella and Anthony DeMarco on the RICO conspiracy count,          18 U.S.C.    1962(d), and finding each of them  guilty on certain          other  counts.   Donna Saccoccia  was convicted  of 47  counts of          money laundering  under 18 U.S.C.    1957 and 13  counts of money          laundering under 18 U.S.C.   1956(a)(2); Hurley  was convicted of          one count of structuring transactions to avoid currency reporting          requirements,  see   31  U.S.C.     5324(3),  and  one  count  of                         ___          interstate travel in aid  of racketeering, see 18 U.S.C.    1952;                                                     ___          the  two  Saccoccios  and  Cirella  were  likewise  convicted  of          structuring  violations under  31 U.S.C.    5324(3);  and Anthony          DeMarco  was  convicted  of  filing  false  currency  transaction          reports in violation of 31 U.S.C.   5324(2).                                          6          conviction.  These appeals followed.                    Saccoccia's appeals were consolidated for oral argument          with the appeals arising out of  the first trial.  See supra note                                                             ___ _____          3.  Notwithstanding  the obvious differences in the trial records          and in the posture  of the prosecutions   for  example, appellant          was the  leader of the money laundering organization; unlike most          of  the  others,  he  was  not  tried  for  currency  transaction          reporting (CTR)  offenses;  and  he  was  convicted  in  a  trial          separate  from that  of  his codefendants     appellant seeks  to          incorporate  by  reference  eight  arguments  advanced  by  other          defendants.   Because appellant's  position is  not substantially          similar to that of the codefendants, and because he has failed to          develop  the idiosyncracies of his own situation, we deem five of          those  arguments to have been  abandoned.4  See  United States v.                                                      ___  _____________          David, 940 F.2d 722, 737 (1st Cir. 1991) ("Adoption by reference,          _____          however,  cannot  occur  in  a  vacuum;  to  be  meaningful,  the          arguments  adopted  must   be  readily  transferrable  from   the          proponent's case to the adopter's case."), cert. denied, 504 U.S.                                                     _____ ______          955 (1992).                                        ____________________               4The five  waived asseverations  comprise:  (1)  whether the          CTR charges,  and the  evidence engendered thereby,  violated the          Fifth Amendment privilege against self-incrimination; (2) whether          the district  court's jury instructions  overlooked the teachings          of Reves  v. Ernst & Young,  113 S. Ct. 1163  (1993); (3) whether             _____     _____________          the  court erred  in  instructing the  jury that  coconspirators'          knowledge could be established  by evidence of willful blindness;          (4)  whether  the court  erred in  determining  the scope  of the          charged conspiracy; and (5) whether the value of the washed funds          as calculated for sentencing purposes improperly included revenue          that  the government conceded was  legitimate in origin.   In all          events, none of these contentions appears to have much bite.                                          7                    Nevertheless, we are left with no shortage of food  for          thought.    Appellant has  served  up  a bouillabaisse  of  other          offerings.  We address  his meatier propositions below, including          the three  "incorporated"  contentions that  arguably  have  been          preserved.   And  although we  do  not deem  detailed  discussion          desirable,  the record  should  reflect that  we have  masticated          appellant's remaining points and found them indigestible.          II.  EXTRADITION          II.  EXTRADITION                    As  a threshold  matter, appellant  maintains that  his          trial  and  ensuing conviction  violated  the  extradition treaty          between the United  States and Switzerland, and,  in the bargain,          transgressed the  principles of dual  criminality and  specialty.          We reject these importunings.                               A.  Gaining Perspective.                               A.  Gaining Perspective.                                   ___________________                    Further   facts  are   needed   to  place   appellant's          extradition-related  claims  into  a workable  perspective.    On          November 18, 1991,  a federal grand jury returned  the indictment          that inaugurated  this prosecution.   Count 1  charged appellant,          his wife, and  eleven associates  with RICO conspiracy.   See  18                                                                    ___          U.S.C.    1962(d) (1988).  A RICO conspiracy, of course, requires          the  government to  prove,  inter alia,  an illicit  agreement to                                      _____ ____          conduct a pattern of racketeering activity.  See United States v.                                                       ___ _____________          Ruiz,  905 F.2d 499,  503 (1st Cir.  1990); see also  18 U.S.C.            ____                                        ___ ____          1962(c)  (1988).  Proof of a pattern demands that the prosecution          show "at least two acts  of racketeering activity."  18 U.S.C.             1961(5)  (1988).   These  acts,  which  must themselves  comprise                                          8          violations of specified criminal  statutes, see id.   1961(1)(B),                                                      ___ ___          are  commonly referred  to as  "predicates" or  "predicate acts."          See, e.g., Ruiz, 905 F.2d at 503.          ___  ____  ____                    In  the  instant indictment,  the  alleged racketeering          activity   comprised,  among  other   specified  predicate  acts,          incidents of money laundering,  see 18 U.S.C.    1956,  1957, CTR                                          ___          violations, see 31  U.S.C.    5324(1)-(3), and  using travel  and                      ___          facilities  in   interstate  commerce  to  promote   these  money          laundering  ventures, see 18 U.S.C.   1952(a)(3).  The grand jury                                ___          also averred that  the RICO conspiracy  had been accomplished  by          means that included failing  to file the necessary CTRs  for cash          transactions over $10,000.  Counts 2-53 of the indictment charged          appellant and  others  with  failing to  file  CTRs  in  specific          instances,  see  31  U.S.C.      5324(1);  counts  54-68  charged                      ___          appellant  with illegally  structuring  monetary transactions  in          order to avoid the CTR reporting requirements, see id.   5324(3);                                                         ___ ___          counts  69-129 charged  appellant and  his wife  with the  use of          property  derived  from  unlawful  activities  while engaging  in          monetary  transactions  affecting  interstate  commerce,  see  18                                                                    ___          U.S.C.   1956; counts 130-142 charged appellant and his wife with          money  laundering in  violation  of 18  U.S.C.    1956(a)(2); and          counts  143-150  charged appellant  and  others  with Travel  Act          violations  under 18 U.S.C.    1952(a)(3).   The  indictment also          contained forfeiture allegations  under the  applicable RICO  and          money laundering statutes.  See 18 U.S.C.    982, 1963.                                      ___                    Six days after the  grand jury returned the indictment,                                          9          Swiss  authorities  arrested  the  Saccoccias in  Geneva.    They          contested  extradition on  counts 1  through 68,  and counts  143          through 150.  On June 11, 1992, the  Swiss Federal Tribunal (SFT)          granted  extradition on  all  charges except  those contained  in          counts  2 through  68.   The SFT  reasoned that  these 67  counts          constituted  nonextraditable offenses  because Swiss law  did not          prohibit the underlying  conduct.  The  SFT's discussion did  not          specifically mention the forfeiture allegations.                    The Swiss  surrendered appellant to the  United States.          He was transported to Rhode Island and arraigned on July 15.  One          week later,  the grand  jury returned a  superseding indictment.5          On  July 30,  the Justice  Department, in  the person  of Michael          O'Hare,  wrote to Tania Cavassini,  a Swiss official, enclosing a          copy  of  the superseding  indictment  and  inquiring whether  it          required a waiver of the rule of specialty.                    On  December  1, 1992,  apparently  in  response to  an          inquiry from Cavassini,  O'Hare transmitted  a written  assurance          that, although  the court papers still  formally listed appellant                                        ____________________               5The charges  laid  against  appellant  in  the  superseding          indictment  closely  paralleled those  contained in  the original          bill.   Specifically, the grand  jury accused  appellant of  RICO          conspiracy (count 1),  failure to file CTRs (counts  2-9), filing          false   CTRs  (counts  10-22),  unlawfully  structuring  monetary          transactions  to   evade  filing  requirements   (counts  23-37),          engaging  in monetary  transactions using  property derived  from          illegal  activities (counts 38-98), money laundering (counts 121-          33), and  interstate travel in  aid of racketeering  (counts 134-          41).   Like the  original indictment, the  superseding indictment          alleged violations of CTR  requirements as predicate offenses for          the RICO  conspiracy and Travel  Act counts,  and reiterated  the          forfeiture allegations.  However, the superseding indictment  did          include several counts not directed at appellant (counts 99-120).                                          10          as   a  defendant  in  respect  to  the  CTR  counts  (for  which          extradition had been  denied), the prosecution did  not intend to          press  those counts.  O'Hare explained  that the prosecutor would          offer no evidence of appellant's guilt on those charges, with the          result  that "American law [will require] the judge to direct the          jury  to  find the  defendant not  guilty."   The  following day,          Cavassini advised  that, under a "final  decision" dated November          20, 1992, the SFT had "granted extradition of [appellant] for the          facts enclosed in the Count Nr. 1 of the Superseding Indictment."          Cavassini also indicated that appellant's local counsel in Geneva          agreed with the  SFT's decision and had  scotched any possibility          of a further appeal.                    On February 2, 1993, before the start of the trial with          which  we are concerned,  the government  moved to  dismiss those          counts of  the superseding indictment (counts  2-37) that charged          appellant with CTR offenses.   The district court complied.   The          matter  resurfaced in a  slightly different shape  ten days later          when   appellant's  Swiss  lawyer,   Paul  Gully-Hart,  wrote  to          Cavassini   expressing   concern   that   appellant's   impending          prosecution on charges  in which CTR violations  were embedded as          predicates for other offenses would insult the rule of specialty.          On March 2, Gully-Hart wrote again, this time enclosing a copy of          the prosecution's opening statement to the petit jury.  Cavassini          forwarded both of these letters to O'Hare.  On March 8, Cavassini          spoke  with O'Hare and voiced her concern that appellant might be          convicted under count 1 solely on the basis of CTR offenses.                                          11                    The next  day, Assistant  United States  Attorney James          Leavey, a  member of the  prosecution team, advised  Judge Torres          that  he had  spoken with  O'Hare.   Without conceding  the legal          validity  of  Gully-Hart's  point,  Leavey  asked  the  court  to          instruct  the  jury  that  CTR  violations  could  not  serve  as          predicates  for purposes of either the RICO or Travel Act counts.          When the  court acquiesced,  the government submitted  a redacted          indictment that deleted  all references to CTR offenses  from the          RICO  and Travel Act counts.   Appellant nonetheless  moved for a          mistrial, invoking the rules of dual criminality and specialty.                    The  district court denied  the motion, explaining that          it  had  agreed  to  the  government's  proposal  purely   as  an          accommodation.   In the  judge's view,  the precautions were  not          legally required because the SFT had been pellucid in authorizing          prosecution  on the  RICO  count  even  though  the  claimed  CTR          violations   were  prominently  displayed  therein  as  potential          predicates.    The  judge   noted,  moreover,  that  evidence  of          appellant's  CTR  violations  was  in all  events  admissible  in          connection with  the substantive  money laundering counts  (as to          which extradition had been  approved).  Appellant resurrected the          issue in his  motion for a new  trial following the  adverse jury          verdict.  The court stood firm.                         B.  Dual Criminality and Specialty.                         B.  Dual Criminality and Specialty.                             ______________________________                    Although  the   principles  of  dual   criminality  and          specialty  are  closely allied,  they  are not  coterminous.   We          elaborate below.                                          12                    1.     Dual  Criminality.     The  principle   of  dual                    1.     Dual  Criminality.                           _________________          criminality  dictates that,  as a  general rule,  an extraditable          offense must be a  serious crime (rather than a  mere peccadillo)          punishable  under the criminal laws  of both the surrendering and          the requesting  state.  See Brauch  v. Raiche, 618 F.2d  843, 847                                  ___ ______     ______          (1st Cir.  1980).   The current  extradition  treaty between  the          United States and Switzerland embodies this  concept.  See Treaty                                                                 ___          of  Extradition, May  14, 1900,  U.S.-Switz.,  Art. II,  31 Stat.          1928, 1929-30 (Treaty).                    The principle of dual  criminality does not demand that          the  laws of  the surrendering  and requesting  states be  carbon          copies  of one  another.   Thus,  dual  criminality will  not  be          defeated by differences in the instrumentalities or in the stated          purposes of the two nations' laws.  See Peters v. Egnor, 888 F.2d                                              ___ ______    _____          713,  719 (10th Cir. 1989).   By the  same token, the counterpart          crimes  need  not  have  identical  elements.     See  Matter  of                                                            ___  __________          Extradition  of  Russell, 789  F.2d  801,  803  (9th Cir.  1986).          ________________________          Instead,  dual criminality is deemed to be satisfied when the two          countries'  laws are  substantially analogous.   See  Peters, 888                                                           ___  ______          F.2d at  719; Brauch, 618 F.2d at 851.  Moreover, in mulling dual                        ______          criminality  concerns,  courts  are  duty  bound  to  defer to  a          surrendering  sovereign's  reasonable   determination  that   the          offense  in question is extraditable.  See Casey v. Department of                                                 ___ _____    _____________          State,  980 F.2d 1472, 1477  (D.C. Cir. 1992)  (observing that an          _____          American court must  give great  deference to  a foreign  court's          determination in  extradition proceedings); United  States v. Van                                                      ______________    ___                                          13          Cauwenberghe, 827 F.2d 424, 429 (9th Cir. 1987) (similar),  cert.          ____________                                                _____          denied, 484 U.S. 1042 (1988).          ______                    Mechanically, then,  the inquiry into  dual criminality          requires courts to compare the law of the surrendering state that          purports to criminalize the  charged conduct with the law  of the          requesting state that purports to accomplish the same result.  If          the  same  conduct  is  subject  to criminal  sanctions  in  both          jurisdictions, no more is  exigible.  See United States  v. Levy,                                                ___ _____________     ____          905 F.2d  326, 328 (10th Cir. 1990),  cert. denied, 498 U.S. 1049                                                _____ ______          (1991); see also Collins v. Loisel, 259 U.S. 309, 312 (1922) ("It                  ___ ____ _______    ______          is enough [to satisfy the requirement of dual criminality] if the          particular act charged is criminal in both jurisdictions.").                    2.    Specialty.    The  principle  of  specialty     a                    2.    Specialty.                          _________          corollary to the principle of dual criminality, see United States                                                          ___ _____________          v. Herbage, 850 F.2d  1463, 1465 (11th Cir. 1988),  cert. denied,             _______                                          _____ ______          489  U.S.  1027 (1989)    generally  requires that  an extradited          defendant be tried for  the crimes on which extradition  has been          granted, and  none other.  See Van Cauwenberghe, 827 F.2d at 428;                                     ___ ________________          Quinn  v. Robinson, 783 F.2d  776, 783 (9th  Cir.), cert. denied,          _____     ________                                  _____ ______          479 U.S. 882 (1986).  The extradition treaty in force between the          United States  and Switzerland  embodies this concept,  providing          that an individual  may not  be "prosecuted or  punished for  any          offense committed  before the demand for  extradition, other than          that for which the extradition is granted . . . ."  Treaty,  Art.          IX.                    Enforcement of  the principle of  specialty is  founded                                          14          primarily on international comity.  See United States v. Thirion,                                              ___ _____________    _______          813 F.2d 146,  151 (8th  Cir. 1987).   The requesting state  must          "live  up to  whatever  promises  it  made  in  order  to  obtain          extradition"   because   preservation  of   the   institution  of          extradition   requires   the   continuing   cooperation   of  the          surrendering state.  United States v. Najohn, 785 F.2d 1420, 1422                               _____________    ______          (9th  Cir.)  (per curiam),  cert. denied,  479 U.S.  1009 (1986).                                      _____ ______          Since  the doctrine  is grounded  in international  comity rather          than in some right  of the defendant, the principle  of specialty          may be waived by the asylum state.  See id.                                              ___ ___                    Specialty,  like dual criminality,  is not  a hidebound          dogma,  but must be applied in  a practical, commonsense fashion.          Thus, obeisance to  the principle of  specialty does not  require          that a defendant be prosecuted only under  the precise indictment          that prompted  his extradition, see United States v. Andonian, 29                                          ___ _____________    ________          F.3d 1432, 1435-36 (9th Cir. 1994),  cert. denied, 115 S. Ct. 938                                               _____ ______          (1995), or  that the  prosecution always be  limited to  specific          offenses  enumerated  in  the  surrendering  state's  extradition          order, see  Levy, 905 F.2d  at 329  (concluding that a  Hong Kong                 ___  ____          court  intended  to  extradite  defendant to  face  a  continuing          criminal   enterprise   charge   despite  the   court's   failure          specifically to  mention that  charge in the  deportation order).          In the same vein, the principle of specialty does not impose  any          limitation  on  the  particulars of  the  charges  lodged  by the          requesting nation, nor does it demand  departure from the forum's          existing  rules of practice (such as rules of pleading, evidence,                                          15          or  procedure).   See United States  v. Alvarez-Moreno,  874 F.2d                            ___ _____________     ______________          1402,  1414 (11th Cir. 1989), cert. denied, 494 U.S. 1032 (1990);                                        _____ ______          Thirion, 813 F.2d at  153; Demjanjuk v. Petrovsky, 776  F.2d 571,          _______                    _________    _________          583 (6th Cir. 1985), cert. denied, 475 U.S. 1016 (1986).                               _____ ______                    In the last analysis,  then, the inquiry into specialty          boils down to whether,  under the totality of the  circumstances,          the  court  in  the  requesting state  reasonably  believes  that          prosecuting the  defendant on particular charges  contradicts the          surrendering state's  manifested intentions, or,  phrased another          way, whether the  surrendering state would  deem the conduct  for          which the  requesting state actually prosecutes  the defendant as          interconnected with (as opposed to independent from) the acts for          which  he was extradited.  See Andonian,  29 F.3d at 1435; United                                     ___ ________                    ______          States v. Cuevas, 847  F.2d 1417, 1427-28 (9th Cir.  1988), cert.          ______    ______                                            _____          denied,  489 U.S.  1012 (1989);  United States v.  Paroutian, 299          ______                           _____________     _________          F.2d 486, 490-91 (2d Cir. 1962).                             C.  Applying the Principles.                             C.  Applying the Principles.                                 _______________________                    A district court's interpretation of the  principles of          dual criminality and specialty traditionally involves a  question          of law and is, therefore, subject to plenary review in  the court          of  appeals.   See Andonian,  29 F.3d  at 1434; United  States v.                         ___ ________                     ______________          Khan,  993  F.2d 1368,  1372 (9th  Cir.  1993); United  States v.          ____                                            ______________          Abello-Silva, 948 F.2d 1168, 1173 (10th Cir. 1991), cert. denied,          ____________                                        _____ ______          113 S. Ct. 107  (1992).  Marching beneath this  banner, appellant                                          16          urges that his  conviction must  be set aside  for three  related          reasons.6  None has merit.                    1.  Predicate  Acts.   Appellant's flagship  contention                    1.  Predicate  Acts.                        _______________          rests   on  the  postulate  that   an  offense  which  is  itself          nonextraditable  cannot serve  as a  predicate act  in connection          with other,  extraditable  offenses;  and  that,  therefore,  the          government's  use of  nonextraditable CTR  offenses  as predicate          acts for purposes  of the RICO and Travel Act  counts crossed the          line  into forbidden territory.  Even if we assume, however, that          in  some  situations  reliance  on  nonextraditable  offenses  as          predicates for  other, extraditable  offenses might run  afoul of          dual criminality  or specialty principles,  the circumstances  of          this case present no such problem.                                        ____________________               6There  is some  dispute whether  alleged violations  of the          principle of  specialty can  be raised  by a  criminal defendant.          See, e.g., Demjanjuk, 776 F.2d at 583-84 (questioning whether the          ___  ____  _________          person being extradited "has standing to assert the  principle of          specialty");  Kaiser v. Rutherford, 827 F. Supp. 832, 835 (D.D.C.                        ______    __________          1993) (asserting that "[t]he rule of specialty is not a right  of          the accused  but is a privilege of the asylum state and therefore          [the defendant] has no standing  to raise this issue")  (internal          quotation  marks omitted).    We need  not  probe the  matter  of          standing for three reasons.  First,  while we take no view of the          issue, we  realize that there are two sides to the story, and the          side  that  favors individual  standing has  much to  commend it.          See, e.g., United States v. Rauscher, 119 U.S. 407, 422-24 (1886)          ___  ____  _____________    ________          (referring  to  specialty  as  a "right  conferred  upon  persons          brought  from a  foreign country"  via extradition  proceedings);          Thirion, 813 F.2d at 151 &  n.5 (to like effect); see also United          _______                                           ___ ____ ______          States   v.  Alvarez-Machain,   504  U.S.   655,  659-60   (1992)          ______       _______________          (suggesting  the continuing  vitality of the  Rauscher decision).                                                        ________          Second, the government has  advised us that, for policy  reasons,          it  does not  challenge  appellant's standing  in this  instance.          Third, appellant's asseverations are more easily dismissed on the          merits.   See  Norton  v.  Mathews,  427  U.S.  524,  532  (1976)                    ___  ______      _______          (explaining that jurisdictional questions  may be bypassed when a          ruling on the merits will achieve the same result).                                          17                    In  general,  we do  not believe  that  there can  be a          violation  of the  principle  of specialty  where the  requesting          nation  prosecutes the returned fugitive for  the exact crimes on          which  the surrendering  nation granted  extradition.   So  it is          here:  the SFT twice  approved appellant's extradition on  counts          that  prominently  featured CTR  offenses  as  predicates.   This          approval   to which we must pay the substantial deference that is          due to a surrendering  court's resolution of questions pertaining          to extraditability, see, e.g., Casey, 980 F.2d at 1477   strongly                              ___  ____  _____          suggests  that  the RICO  and  Travel Act  counts,  despite their          mention of  predicates which,  standing alone, would  not support          extradition,  are  compatible  with  the criminal  laws  of  both          jurisdictions.    Though a  Swiss  official  may informally  have          fretted about the  prospect of  a RICO or  Travel Act  conviction          based on nonextraditable predicates, we are reluctant to conclude          on this gossamer showing that the SFT did not know and appreciate          the  clearly  expressed  contents   of  the  indictment  when  it          sanctioned extradition.                    To   clinch  matters,   the  prosecution   avoided  any          potential intrusion on the  principles of either dual criminality          or specialty by taking a series of prophylactic actions at trial.          The  fourth redacted  indictment  removed all  references to  CTR          offenses  from  the compendium  of  charges  pressed against  the          appellant.   The judge  then reinforced  this  fumigation of  the          indictment by advising  the jurors that  they should not  concern                                          18          themselves  with   whether  appellant   had  committed   any  CTR          offenses.7  These  precautions purged any taint,  and knocked the          legs out from under the line of reasoning that appellant seeks to          pursue.                    2.   Keeping Faith.   Next, appellant  asserts that the                    2.   Keeping Faith.                         _____________          government infringed  on the  principle of specialty  by breaking          its promise to the  Swiss government and introducing  evidence of          CTR violations at  appellant's trial.  Abstractly, we  agree with          the  core  element of  appellant's  premise:   the  principle  of          specialty requires the requesting state to abide by the  promises          it  makes to the surrendering  state in the  process of procuring          extradition.  See Najohn, 785 F.2d at 1422.  But, concretely,  we                        ___ ______          are  unable  to discern  any breach  of  faith in  this instance.          Thus,  we resist the  conclusion that appellant  would foist upon          us.                                        ____________________               7The judge instructed the jury:                    You have  heard references during  this trial                    to     currency     transaction     reporting                    requirements and I should make it clear  that                    you are  not being  called upon  to determine                    whether the defendant  violated or  conspired                    to   violate   any  of   those  requirements.                    Therefore,   you    may   consider   evidence                    regarding the nature of currency transactions                    with banks to the  extent that such evidence,                    in your view,  may bear on the  source of the                    money involved and/or the purposes  for which                    the   money  may  have  been  transferred  or                    transported.   But in reaching  your verdict,                    you   may  not  consider   whether  any  such                    transactions were or were not consistent with                    transaction reporting requirements because, .                    . . as I have just said, that is not an issue                    in this case. . . .                                          19                    To buttress the  claim that the  United States did  not          keep   its  word,   appellant  avers   that  O'Hare's   facsimile          transmission,  sent  on  December  1, 1992,  was  the  functional          equivalent of an  assurance that the prosecutor would not present          any evidence to the jury regarding Saccoccia's noncompliance with          CTR  requirements.    Fairly read,  the  document     despite its          iteration  that  the  prosecutor   "would  present  no   evidence          regarding  [Saccoccia's] guilt  . .  . on  the charges  for which          extradition  was  not granted"     does  not support  appellant's          construction.    O'Hare  sent  the  transmittal  in  response  to          Cavassini's  expression  of  concern  that  appellant   might  be          convicted  of charges for which extradition had been denied.  His          reply, taken in context, see supra pp. 10-11, amounted to no more                                   ___ _____          than  an assurance against that  possibility.  To  read a promise                             _________________________          not  to introduce  any evidence  relevant to CTR  violations into          O'Hare's  statement  would  necessitate   wresting  it  from  its          contextual  moorings  and  unreasonably  stretching  its  literal          meaning.   We decline appellant's  invitation to indulge  in such          phantasmagoric wordplay.8                    3.   The  Claimed  "Prosecution."    Appellant's  third                    3.   The  Claimed  "Prosecution."                         ____________________________          contention  is  that the  government  violated  the principle  of                                        ____________________               8Of course,  appellant had  already been extradited  and the          Swiss authorities had already approved the superseding indictment          before this supposed  promise was  made.  This  places a  further          obstacle  in appellant's  path:   it  strikes  us as  problematic          whether the breach of a promise made after the defendant has been                                               _____          extradited,  without more,  furnishes  a basis  for reversing  an          ensuing  conviction.   In  such  circumstances, the  surrendering          state,  by definition, has  not relied on  the requesting state's          promise in deciding to return the defendant.                                          20          specialty  because it prosecuted him for CTR offenses.  Since the          nonextraditable CTR counts, as  they pertained to appellant, were          dismissed  before the second trial began, his claim is founded on          no  more than the fact  that his name  appeared on the indictment          during   the  first  trial.     While   this  may   literally  be          "prosecution,"  it is prosecution in name  only   and we will not          carry  hollow formalism  to a  point at  which it  engulfs common          sense.    Consequently, we  hold that  the  mere existence  of an          unredacted indictment,  under the circumstances of  this case, is          no reason to  invalidate Saccoccia's conviction.   Cf. Tacket  v.                                                             ___ ______          Delco Remy Div.  of Gen. Motors Corp.,  937 F.2d 1201, 1202  (7th          _____________________________________          Cir. 1991)  (Bauer, C.J.) (quoting  doggerel to  the effect  that          "[s]ticks  and stones may break  your bones, but  names can never          hurt you").                    This leaves appellant's argument  that he was illegally          "prosecuted" because CTR offenses were included as predicate acts          for  purposes of the RICO and  Travel Act counts until the fourth          redacted  indictment  surfaced.   As  we  have already  observed,          however, it  would have been perfectly proper  for the government          to  seek convictions  on those  counts based  on CTR  predicates.          Hence, appellant's argument is without merit.9                    For these reasons, we  find appellant's conviction free          from taint under the applicable extradition laws.                                        ____________________               9If more is needed    and we do not believe that it is   the          evidence  of  CTR violations,  by  and  large, was  independently          admissible  to support  various aspects  of the  money laundering          charges and  other substantive  counts for which  extradition was          explicitly approved.                                          21          III.  THE COVETED CONTINUANCE          III.  THE COVETED CONTINUANCE                    Appellant contends that the district  court arbitrarily          refused  him  a lengthy  continuance prior  to  the start  of the          second  trial,10 leaving him  with insufficient preparation time.          Our  analysis of the record indicates that the court acted within          its discretion in scotching appellant's request.                                A.  Setting the Stage.                                A.  Setting the Stage.                                    _________________                    At  arraignment, two  attorneys,  Jack  Hill and  Brian          Adae,  entered   appearances  as   appellant's  counsel.     Soon          thereafter,   Austrian  authorities   arrested  Hill   for  money          laundering.    Hill  languished  in prison  from  August  through          November of 1992.  During that interval, he could not communicate          with, or effectively assist, Saccoccia.  Adae, who had originally          been enlisted as local counsel, stepped into the breach and acted          as  lead  counsel.   Shortly after  the  first trial  began, Adae          became  ill.  The court granted appellant's motion for a mistrial          and ordered a severance.  The case proceeded to verdict vis-a-vis          the other defendants.  See supra note 3.                                 ___ _____                    Naturally, the severance required a separate trial  for          appellant.    The  district  court proposed  to  start  in  early          February  of 1993.   Within  a  matter of  days  after the  court          announced the schedule, Hill,  recently released from an Austrian          prison, and  Kenneth O'Donnell, a prominent  Rhode Island defense          lawyer, entered appearances as  appellant's counsel.  On December                                        ____________________               10Appellant  does not  assign  error to  the  denial of  the          continuances  that he  sought before  the first  (aborted) trial.          See supra note 2.          ___ _____                                          22          10, 1992,  appellant signed an extensive waiver  of the potential          conflict of interest posed  by Hill's representation of him  at a          time when Hill himself faced charges of money  laundering arising          out of activities undertaken in conjunction with appellant.                    On the same  day, the  court held a  hearing anent  the          waiver.  Among other  things, appellant requested that his  trial          be rescheduled  to April of 1993  so that his  defense team could          have  more time  to  prepare.   He claimed  this  extra time  was          necessary  to  review  financial  documents,  study  surveillance          tapes, glean exculpatory evidence, and analyze inconsistencies in          the statements of government witnesses.  The court granted only a          two-week  extension, from February 3 to  February 17, noting that          the original  indictment  had  been returned  in  1991  and  that          counsel   already   had   enjoyed  a   considerable   period  for          preparation.   Subsequent  requests  for  continuances were  also          denied.                           B.  Applicable Legal Principles.                           B.  Applicable Legal Principles.                               ___________________________                    Trial management  is peculiarly  within the ken  of the          district court.11   That  court  has great  latitude in  managing                                        ____________________               11As we wrote on an earlier occasion:                    There is an important public interest  in the                    efficient  operation  of the  judicial system                    and  in  the  orderly management  of  crowded                    dockets.  . . .  The district judge is at the                    helm, sensitive  to the  tides  that ebb  and                    flow   during   a    prolonged   trial    and                    knowledgeable about systemic demands.  He is,                    therefore,  the  person   best  equipped   to                    balance the competing considerations.          United States v. Devin, 918 F.2d 280, 291 (1st Cir. 1990).          _____________    _____                                          23          its  docket,  including broad  discretion  to  grant or  withhold          continuances.  Only "an unreasoning and arbitrary insistence upon          expeditiousness  in the face of a  justifiable request for delay"          constitutes an abuse of  that discretion.  Morris v.  Slappy, 461                                                     ______     ______          U.S. 1, 11-12 (1983) (internal quotation marks omitted); see also                                                                   ___ ____          United  States  v.  Devin, 918  F.2d  280,  291  (1st Cir.  1990)          ______________      _____          (explaining that  an appellate court "must  show great deference"          to district court  decisions of this nature, and  should overturn          such decisions "only for  a manifest abuse of discretion").   For          present purposes, this means that the decision below must  endure          unless the  party who moved  for the continuance  can demonstrate          that,  in withholding relief, the trial  court indulged a serious          error  of  law  or  suffered  a  meaningful  lapse  of  judgment,          resulting in substantial prejudice to  the movant.12  See,  e.g.,                                                                ___   ____          United  States v.  Saget, 991  F.2d 702,  708 (11th  Cir.), cert.          ______________     _____                                    _____          denied, 114 S. Ct. 396 (1993);  United States v. Dennis, 843 F.2d          ______                          _____________    ______          652, 653 n.1 (2d Cir. 1988).                    For the  purpose of determining  whether a denial  of a          continuance constitutes an abuse of discretion, each case is  sui                                                                        ___          generis.  See  United States v.  Torres, 793 F.2d  436, 440  (1st          _______   ___  _____________     ______                                        ____________________               12The Seventh Circuit has gone so far as to term trial court          decisions  denying continuances "virtually unreviewable."  United                                                                     ______          States  v. Stevenson, 6 F.3d 1262, 1265 (7th Cir. 1993) (internal          ______     _________          quotation marks omitted).  We think this description heads in the          right direction  but goes too far.   See, e.g.,  United States v.                                               ___  ____   _____________          Soldevila-Lopez,  17 F.3d  480,  490 (1st  Cir. 1994)  (reversing          _______________          district court's  refusal to  grant a  continuance on  the ground          that  newly emergent  evidence justified  more time);  Delaney v.                                                                 _______          United  States, 199 F.2d 107,  115 (1st Cir.  1952) (finding that          ______________          nationwide publicity had created  a hostile atmosphere, and that,          therefore, the district court should have granted a continuance).                                          24          Cir.), cert. denied, 479 U.S. 889 (1986).  A reviewing court must                 _____ ______          look first at the  reasons contemporaneously presented in support          of  the  request  for the  continuance.    See  United States  v.                                                     ___  _____________          Lussier, 929 F.2d 25, 28 (1st Cir. 1991).  Other relevant factors          _______          may  include such  things  as  the  amount  of  time  needed  for          effective preparation, the amount  of time actually available for          preparation,  the  amount  of   time  previously  available   for          preparation  and how assiduously  the movant used  that time, the          extent  to which  the  movant has  contributed  to his  perceived          predicament,  the complexity  of  the case,  the availability  of          assistance  from  other  sources,   the  probable  utility  of  a          continuance,  the extent of inconvenience to  others (such as the          court,  the   witnesses,  and   the  opposing  party)   should  a          continuance  ensue, and  the  likelihood of  injustice or  unfair          prejudice  attributable to  the  denial of  a  continuance.   See                                                                        ___          United  States  v. Soldevila-Lopez,  17 F.3d  480, 488  (1st Cir.          ______________     _______________          1994); Lussier, 929  F.2d at  28; United States  v. Zannino,  895                 _______                    _____________     _______          F.2d 1, 13-14 (1st Cir.), cert. denied, 494 U.S. 1082 (1990).                                    _____ ______                                    C.  Analysis.                                    C.  Analysis.                                        ________                    Here,  balancing the relevant  considerations leaves us          confident that the circumstances justified the refusal to grant a          continuance.    And,  moreover,  the  record  belies  appellant's          contention  that the  court's  obduracy  unfairly prejudiced  his          rights  by leaving  him insufficient  time to prepare  for trial.          Appellant's  most loudly  bruited  point is  that the  government          produced  1600 hours of wiretap audio tapes, and that he had only                                          25          67 days, which he  translates as equalling 1608 hours,  to listen          to them.  Although this lament has some superficial plausibility,          we agree with the district court that, notwithstanding the number          of tapes, it was reasonable to expect defense counsel to be ready          for trial in February.  We explain briefly.                    The grand jury indicted  appellant in November of 1991.          Thus,  appellant's counsel,  collectively, had  far more  than 67          days in which to work on the case.  Moreover, the lawyers had the          not-inconsiderable  benefit  of   a  dress  rehearsal,  including          unlimited access to  the full record of the first trial (in which          virtually   the  entire  case   against  appellant   was  aired).          O'Donnell,  one  of  appellant's  new  attorneys,  was especially          familiar  with  the  situation   because  he  had  represented  a          codefendant  who   had  been  acquitted  in   a  separate  trial.          Furthermore, Hill and O'Donnell could   and no doubt did   confer          with counsel for  the codefendants  and with Attorney  Adae.   In          short, the means for efficacious preparation were tidily at hand.                    Appellant's other assertions of supposed prejudice also          lack force.  For example, his suggestion that a continuance might          have  enabled  him to  receive  a  complete transcript  of  Agent          Shedd's  conversation with  Duenas  overlooks the  fact that  the          government provided him  with the entire  transcript.  See  infra                                                                 ___  _____          Part  IV (E).  His  claim that more  time was needed  to obtain a          copy of a  DEA report  that he asserts  would have bolstered  the          testimony of an expert witness overlooks the fact that the expert          knew of the report and described its conclusions.  See infra note                                                             ___ _____                                          26          18.   His  claim that  a  continuance would  have enabled  him to          obtain enhanced versions of two  of the surveillance tapes before          trial, see  infra Part IV  (F), is completely  unpersuasive given                 ___  _____          his  assertion  that  the  enhanced tapes,  when  received,  were          "unclear" and "unintelligible."  Appellant's  Brief at 36.   And,          finally,  appellant's exhortation  that a continuance  would have          allowed him to investigate whether the laundered cash represented          gambling  proceeds, as opposed to drug money, is unaccompanied by          any  colorable  basis  for  assuming  that  his  supposition  was          anything more than the most remote of possibilities.                    In  a nutshell,  appellant  has not  made a  sufficient          showing  of  undue prejudice  to  warrant  us in  second-guessing          either  the district court's resolve  to start the  trial in mid-          February  of 1993 or  its decision to grant  appellant a far more          modest delay than  he requested.   Since the  record reflects  no          pressing need for an extended continuance,  and likewise fails to          demonstrate  significant harm flowing  from the lack  of one, the          denial  of the  motion for a  continuance cannot be  said to have          substantially impaired  appellant's defense.   See, e.g., Dennis,                                                         ___  ____  ______          843 F.2d at 653 n.1.  Thus, no cognizable error inheres.                              D.  Conflict of Interest.                              D.  Conflict of Interest.                                  ____________________                    Relatedly,  appellant  claims  that  the  denial  of  a          continuance  saddled  him  with conflict-ridden  counsel.    This          construct  does not  withstand  scrutiny.    To  show  an  actual          conflict of interest, a criminal defendant "must demonstrate that          some  plausible  alternative  defense  strategy  might  have been                                          27          pursued"  and "that  this  alternative strategy  was not  pursued          because of the attorney's other  loyalties or interests."  United                                                                     ______          States v. Garcia-Rosa, 876  F.2d 209, 231 (1st Cir.  1989), cert.          ______    ___________                                       _____          granted  and  judgment vacated  on  other grounds,  498  U.S. 954          _________________________________________________          (1990).  Appellant cannot meet this standard.                    Appellant sees the conflict  of interest as centered in          Hill's  need   to  protect  himself  at   his  client's  expense.          Appellant  supports  this  accusation by  repeated  reference  to          Hill's indictment  in Austria on  charges that he  conspired with          appellant  to launder  the  fruits  of  unlawful activity     but          appellant does not suggest any way in which this alleged conflict          of interest  adversely affected  Hill's representation of  him at          trial.  What is more, appellant's claim that he was faced with an          intolerable  dilemma    he could  accept Hill  as his  counsel or          proceed to trial with an attorney who was untutored in the case            is flatly contradicted by the record.                    Appellant   insisted,  time  and   again,  despite  the          district   court's  painstaking  explanation   of  his  right  to          conflict-free  counsel,  that  Hill   was  the  advocate  of  his          choosing.    Appellant  told  the  court  unequivocally  that  he          understood the potential conflict,  but desired Hill's  services.          And  he  adhered  to  his position  notwithstanding  the  court's          entreaty  to reconsider and its  advice that he  would be "better          off" with an attorney free of any ties to the situation.                    Last     but surely  not least    appellant  executed a          written waiver  stating that, after "[h]aving  been fully advised                                          28          of the  possible adverse consequences arising from  the actual or          potential  conflicts with which Hill is or may be encumbered," he          "knowingly, voluntarily, intelligently, and  irrevocably [wishes]          to  waive any  and  all such  actual  or potential  conflicts  of          interest for the purpose of retaining Hill as his counsel."  When          a defendant knowingly selects a course of action, fully cognizant          of  its perils, he cannot  later repudiate it  simply because his          case curdles.  In the circumstances  at bar, it is neither unfair          nor unjust to  hold appellant to  his words.  Thus,  the district          court's   determination  that   appellant  had   voluntarily  and          knowingly waived  his  right to  conflict-free representation  is          unimpugnable.   See Holloway v.  Arkansas, 435 U.S.  475, 483 n.5                          ___ ________     ________          (1978)  (stating that  "a defendant  may waive  his right  to the          assistance   of  an   attorney  unhindered   by  a   conflict  of          interests").                    Appellant has another arrow in this quiver.  He reasons          that the court should have overlooked his waiver of conflict-free          counsel  because Hill's  continued representation  constituted an          unwaivable  constitutional  transgression.   To  be  sure, a  few          courts have found a per se Sixth Amendment violation "where trial          counsel was implicated in the crime  for which his client was  on          trial."  Soldevila-Lopez, 17 F.3d at 487 n.4 (citing cases).  But                   _______________          these  cases tend to  involve circumstances in  which an attorney          has reason to fear  that a vigorous defense  of the client  might          unearth proof of the  attorney's criminality.  See,  e.g., United                                                         ___   ____  ______          States v. Cancilla, 725  F.2d 867, 870 (2d Cir.  1984).  Although          ______    ________                                          29          Hill  informed the court, in the vaguest of generalities, that he          feared  being charged or called as a witness in appellant's case,          he provided  no substantiation of  these assertions,  nor was  he          able  to explain  how the  hypothetical conflict  would,  at that          time, affect his representation of the appellant.  Therefore, the          district court seems entirely justified in concluding that Hill's          representation of appellant would not be  hampered by a realistic          foreboding that  vigorous advocacy would uncover  evidence of his          own  crimes.  Cf. William  Shakespeare, Macbeth, Act  I, sc. iii,                        ___                       _______          ll.  133-34  (1605) (noting  that  "present fears  are  less than          horrible imaginings").                    The  sockdolager  is  that,  wholly  apart  from Hill's          status,  appellant  was  also  represented at  trial  by  another          lawyer,  O'Donnell, who  had no  conflict of  interest.13   In an          effort to scale this  rampart, appellant suggests that O'Donnell,          too,  had an  actual  conflict of  interest  arising out  of  his          previous representation  of a  codefendant, Raymond Marotto.   By          December of 1992, however, Marotto,  a bank employee charged with          failing to file  CTRs, had  been acquitted in  a separate  trial.          Appellant's  convoluted explanation of  how O'Donnell's concluded          representation  of  Marotto created  a  conflict  of interest  is          difficult to follow.  He seems to be saying, without any citation                                        ____________________               13At the  December 10,  1992 waiver hearing,  O'Donnell told          the court that he had been "independently retained by [appellant]          to be local counsel and  co-counsel."  He assured the court  that          he would  "independently advise  [appellant] with respect  to any          matters that  might  be affected  by  any potential  conflict  of          interest Mr. Hill might have."                                          30          to  the record, that  Marotto (who was  not called to  testify at          appellant's trial) could have been a material witness.  We reject          this unfounded speculation.                    As O'Donnell himself pointed out, Marotto's case turned          on  whether he did    or did not    have a responsibility to file          CTRs.  There is nothing in the record that  suggests that Marotto          had  any  knowledge that  might have  been useful  in appellant's          defense.    We have  routinely  dismissed  analogous conflict  of          interest  claims, see,  e.g., Garcia-Rosa,  876 F.2d  at 231  (so                            ___   ____  ___________          holding  when  defendant "provide[d]  no substantiation"  for his          assertion  that  his counsel  had  a  conflict of  interest  that          manifested itself when he did not call as a witness a person whom          he previously had represented),  and we dismiss appellant's claim          on the same basis.  It is simply too flimsy.                              E.  The Mid-Trial Motion.                              E.  The Mid-Trial Motion.                                  ____________________                    At  the  close  of  the  government's  case,  appellant          submitted  a proffer  in  support  of  a  renewed  motion  for  a          continuance.  The proffer  suggested a global conspiracy "between          the Israeli intelligence services and the CIA," and asserted that          he had witnesses  who "would  testify about such  matters as  the          Israeli defense industry" and "[t]he method by which the building          of Israeli religious schools  is financed by Hasidic Jews  in the          United States who engage in money laundering."  Appellant claimed          that his counsel needed time to investigate the matters described          in the proffer.                    The district court  found the proffer to be  "too vague                                          31          and  unsubstantiated  to  constitute   a  basis  for  granting  a          continuance"  because  its  "conclusory  allegations"  offered no          explanation as to its relevancy to the case.  Moreover, the court          found no evidence that  diligent efforts had been made  to assure          availability of  the  testimony and  documents in  a proper  time          frame.   Hence, the court determined that the proffer afforded an          inadequate basis for the requested continuance.                    We discern no  abuse of discretion.  While  the proffer          weaves a tale of  intrigue worthy of an Oliver  Stone screenplay,          we are unable  to distill sufficient  relevance or likelihood  of          success  from   its  sinister  allegations  to   suggest  that  a          continuance, if granted, would have proven useful.          IV.  MONEY AND DRUGS          IV.  MONEY AND DRUGS                    In order to obtain a conviction on the money laundering          counts, as charged in  the superseding indictment, the government          had the burden of  proving that the laundered funds  were derived          from the narcotics trade.  See 18 U.S.C.   1956(a)(2).  Appellant                                     ___          challenges  both the  admissibility  and the  sufficiency of  the          evidence  introduced   for  this  purpose.     The  challenge  is          unavailing.                               A.  Standard of Review.                               A.  Standard of Review.                                   __________________                    A  district  court  has  considerable  discretion  when          determining whether evidence is admissible.  See United States v.                                                       ___ _____________          Paulino, 13 F.3d 20, 25 (1st Cir. 1994); Zannino, 895 F.2d at 16-          _______                                  _______          17; United States v. Nivica, 887 F.2d 1110, 1126 (1st Cir. 1989),              _____________    ______                                          32          cert. denied, 494 U.S.  1005 (1990).   Where, as here, the  court          _____ ______          finds  that  evidence is  relevant, Fed.  R.  Evid. 401,  but the          defendant  nonetheless objects to it on the ground that its value          is  overborne by  the potential  mischief it  may cause,  Fed. R.          Evid.  403,  the  trial  court  must  "strike a  balance  between          probative  worth and likely prejudice."  Zannino, 895 F.2d at 16-                                                   _______          17.   The  district court  is the  primary  arbiter of  how these          scales  should be  calibrated.   On appeal,  we will  reverse its          determination  only  if  admitting  the  evidence  constituted  a          palpable abuse of discretion.  See  United States v. De La  Cruz,                                         ___  _____________    ___________          902  F.2d 121, 124 (1st  Cir. 1990); United  States v. Rodriguez-                                               ______________    __________          Estrada,  877  F.2d  153, 155-56  (1st  Cir. 1989).    This  is a          _______          difficult  row to  hoe:   "Only rarely    and  in extraordinarily          compelling  circumstances    will we,  from the  vista of  a cold          appellate record, reverse a district court's on-the-spot judgment          concerning the  relative weighing  of probative value  and unfair          effect."  Freeman  v. Package  Mach. Corp., 865  F.2d 1331,  1340                    _______     ____________________          (1st Cir. 1988).                    When  no contemporaneous  objection appears  of record,          the  complaining party's  burden increases.   In  that situation,          appellate  review  is  for  "plain  error."    United  States  v.                                                         ______________          Sepulveda,  15 F.3d 1161, 1187 (1st Cir. 1993), cert. denied, 114          _________                                       _____ ______          S. Ct. 2714  (1994); see also Fed.  R. Crim. P. 52(b).   When the                               ___ ____          plain  error standard prevails, we  reverse only if  a miscue "so          poisoned the well that the trial's  outcome was likely affected."          Sepulveda, 15  F.3d  at 1188  (quoting  United States  v.  Mejia-          _________                               _____________      ______                                          33          Lozano, 829 F.2d 268, 274 (1st Cir. 1987)).          ______                    A different standard of  review takes center stage when          a defendant challenges the sufficiency of the evidence supporting          his  conviction.   In  that  connection,  the  inquiry  turns  on          whether, "after  assaying  all the  evidence  in the  light  most          amiable to  the government, and taking  all reasonable inferences          in  its  favor,  a  rational  factfinder  could  find,  beyond  a          reasonable doubt,  that the  prosecution successfully  proved the          essential elements of the  crime."  United States v.  O'Brien, 14                                              _____________     _______          F.3d  703,  706 (1st  Cir. 1994).    In performing  the requisite          analysis, we do not assess the credibility of witnesses, see id.,                                                                   ___ ___          nor  do we  force  the government  to  disprove every  reasonable          hypothesis of innocence, see United States v. Echeverri, 982 F.2d                                   ___ _____________    _________          675, 677 (1st Cir. 1993).                            B.  National Origin Evidence.                            B.  National Origin Evidence.                                ________________________                    Appellant contends that the prosecution made unfair use          of  impermissibly  suggestive  innuendo  and   stereotypes  about          Colombians,  thereby  inviting  reversal.   Appellant's  argument          focuses on  evidence adduced, or remarks made,  at four different          points during his trial.  First, appellant accuses the government          of  eliciting testimony concerning the birthplaces of Escobar and          Garcia  (both of whom were born in Colombia), while not inquiring          about any other individual's  place of birth.  Second,  the court          permitted Sharir to testify that appellant told him to be careful          because  he was dealing with  Colombians, who would  go after his          family  if they were crossed.  Third, when Donald Semesky, an IRS                                          34          agent,  offered  expert testimony  as  to the  modus  operandi of                                                         _____  ________          Colombian drug  cartels, he  mentioned, among other  things, that          two Colombian cartels control  the illegal importation of cocaine          into  the United  States,  and that  their narcotics  trafficking          generates much cash, necessitating money laundering.  Fourth, the          government's summation hammered these same points.                    Due to the singular  importance of keeping our criminal          justice  system on  an even  keel, respecting  the rights  of all          persons,   courts   must   not  tolerate   prosecutors'   efforts          gratuitously  to  inject  issues  like race  and  ethnicity  into          criminal trials.   See McClesky v. Kemp, 481 U.S. 279, 309 & n.30                             ___ ________    ____          (1987); United States  v. Doe, 903 F.2d 16,  21 (D.C. Cir. 1990).                  _____________     ___          Emphasizing  a  person's  national  origin  not  only  may  raise          concerns   of  relevancy,  undue   prejudice,  and  prosecutorial          misconduct, but also may pose issues of constitutional dimension.          See, e.g.,  United States v.  Vue, 13  F.3d 1206, 1213  (8th Cir.          ___  ____   _____________     ___          1994);  United States v. Rodriguez Cortes, 949 F.2d 532, 541 (1st                  _____________    ________________          Cir. 1991).                    This does not mean, however, that all evidence touching                                                      ___          upon race or national  origin automatically must be excluded.   A          trial involves a search for the truth, and, as such, it cannot be          entirely antiseptic.  The trick is to separate impermissible uses          of  highly charged evidence from  those uses that  are proper and          permissible.  See  United States  v. Alzanki, ___  F.3d ___,  ___                        ___  _____________     _______          (1st Cir. 1995) [No. 94-1645,  slip op. at 25-26]; Doe, 903  F.2d                                                             ___          at 25.   Thus, while it  has proven acceptable on  occasion for a                                          35          prosecutor to introduce evidence of oppressive Kuwaiti customs to          buttress the reasonableness of the victim's professed belief, see                                                                        ___          Alzanki,  ___  F.3d at  ___  [slip  op. at  26],  or  to make  an          _______          "unembellished  reference to evidence of  race simply as a factor          bolstering an eyewitness identification of the culprit," Doe, 903                                                                   ___          F.2d  at  25 (dictum),  or to  remark  that an  Iranian defendant          likely  assumed that his "American wife" would not be searched at          customs, United  States v.  Tajeddini, 996 F.2d  1278, 1285  (1st                   ______________     _________          Cir. 1993),14 or  to describe  drugs as coming  from Colombia  to          give  the jury a complete  view of the  conspiracy's endeavors to          import cocaine, see United States v. Ovalle-Marquez, 36 F.3d 212,                          ___ _____________    ______________          220  (1st Cir.  1994),  cert. denied,  115  S. Ct.  1322  (1995),                                  _____ ______          aggressive  prosecutors sometimes go too  far.  When that occurs,          courts  must act.   We have,  for instance,  reversed convictions          when,  as   in  Rodriguez  Cortes,  the   government's  strategem                          _________________          blatantly invited the jury to find the defendant guilty by reason          of his  national origin.   See Rodriguez Cortes, 949  F.2d at 541                                     ___ ________________          (finding   abuse  of  discretion   in  admission  of  defendant's          Colombian identification card); see also Vue, 13 F.3d at  1212-13                                          ___ ____ ___          (reversing  conviction because district  court admitted testimony                                        ____________________               14It is noteworthy that in Tajeddini the prosecutor made the                                          _________          challenged comment in  an effort to rebut the defendant's protest          that he could not have known that he was smuggling heroin because          he did not try to hide  the drugs in a secret compartment in  his          luggage.   See  996 F.2d  at 1285.    In that  respect, Tajeddini                     ___                                          _________          resembles  United States v. Khan, 787 F.2d  28, 34 (2d Cir. 1986)                     _____________    ____          (finding defendant's claim that he lacked the wherewithal to be a          major drug dealer properly rebutted by  evidence about the modest          price of heroin in Pakistan, the practice among Pakistani dealers          of selling drugs on  credit, and the tendency of  all Pakistanis,          regardless of wealth, to dress alike).                                          36          tying  defendant's ethnic group, the  Hmong, to 95%  of the local          opium trade); Doe, 903 F.2d at 23-27 (reversing conviction due to                        ___          admission  of testimony on modus operandi  of Jamaican drug gangs                                     _____ ________          and prosecutor's inflammatory comments thereon).                    In  determining the  propriety of  evidence implicating          ethnicity or national origin,  context is critical.  In  the case          at bar, all the  evidence about Colombia, viewed in  context, was          properly  admitted and  used.   By  like token,  the prosecutor's          comments were not beyond the pale.                    Appellant's  first  contention is  factually incorrect.          The  prosecutor asked  several witnesses  other than  Escobar and          Garcia (e.g., Sharir and  Slomovits) where they were born.   Seen                  ____          in this light, the  casual questioning about place of  birth, not          objected to at trial,  cannot conceivably plunge to the  plane of          plain error.                    Similarly, Sharir's testimony  that Saccoccia told  him          to  be  wary because  he was  dealing  with Colombians  is highly          probative  on  the  issue   of  appellant's  knowledge  that  the          laundered funds were derived  from illegal activities.  Moreover,          common sense suggests that drug traffickers are more likely than,          say,  Avon ladies, to harm the families of business associates if          a deal sours.  It is, therefore,  a gross exaggeration to declare          that  the  evidence had  no purpose  other  than to  suggest that          Colombians are prone to violence.                    Similarly, Agent Semesky's  testimony was relevant  and          appropriate  in  several respects.   First,  it  went a  long way                                          37          toward explaining the  nature of money  laundering and the  basis          for appellant's activities.   This is a  perfectly legitimate use          of evidence.   See  Doe, 903  F.2d at 19  & n.21  (citing cases).                         ___  ___          Even  the testimony about the  cartels' control over the American          drug trade  was relevant on  the issue  of whether the  cash that          appellant  scrubbed  clean  was  in  fact  derived  from  illegal          activities.    The evidence  could  support  a jury's  plausible,          though circumstantial,  inference of  an illicit source  of funds          based  on  appellant's repeated  wire  transfers  of millions  of          dollars in laundered  money to  a country that  functions as  the          nerve center of the world's traffic in cocaine.                    The  only remotely  problematic references  to Colombia          are  those contained in the summation.  For example, a prosecutor          stated:                    [Agent  Semesky]  told   you  as  an  expert,                    something  you  probably  already knew,  that                    cocaine comes  from Colombia.  That  it's run                    by cartels  in Colombia.  That  they ship the                    money  up  here  and  it gets  out  into  the                    streets.  That's the reason for all these ten                    and twenty dollar bills.   These are grams of                    coke . . . .          Later  on, after  reminding  the jurors  that  the case  involved          roughly $100,000,000 "generated on  the streets of New  York that          is  sent  back  to Colombia,"  a  prosecutor  posed  a series  of          rhetorical questions:                    If  we're not talking about cocaine, what are                    we  talking  about?    Is  this  from  coffee                    vendors?   Is this  money coming from  people                    out  in the streets selling Colombian coffee?                    Oh, I  have  had  a  good day  today.    Five                    hundred thousand dollars, unfortunately, it's                    all  in twenty  dollar bills.   Think  of the                                          38                    change they  had to  give.   This  is a  case                    about  Roberto  Juri  and  Tulio  Alzate  and                    Fernando  Duenas  and Stephen  Saccoccia, not                    Juan  Valdez,  ladies  and  gentlemen.    The                    evidence in this case and the only reasonable                    inference you can draw is drug money.          Appellant did not interject a contemporaneous objection to any of          these comments.15                    It  strains  credulity to  suggest, as  Saccoccia does,          that  the prosecution was arguing that only drugs and coffee come          from Colombia.   The  remark about  coffee vendors was  obviously          intended to  show the  unlikelihood that any  legitimate business          would generate the volume of cash that flowed through appellant's          operation.  The  quip about Juan  Valdez,16 while an  unnecessary                                        ____________________               15The closing argument also contained the following passage:                    [W]e are asking you  to draw some  outrageous                    innuendo that because people  are Colombians,                    they are involved in cocaine.  The Government                    simply is  not suggesting that.   What we are                    suggesting  is based  on  the  evidence,  the                    cocaine  comes from  Colombia.   Juan  Carlos                    Garcia testified that he was born in Colombia                    and Raoul  Escobar testified that he was born                    in Colombia.   This  defendant went    on two                    occasions  he  went  to  Colombia  to discuss                    money-laundering   with   Tulio  Alzate   and                    Roberto Juri.          Although  we  cannot  tell  whether the  prosecutor  misspoke  or          whether  his remarks  were  mistranscribed, we  believe that  the          first sentence contains  an error.   The overall  meaning of  the          passage is clear  in urging the  jury not  to make a  prejudicial          inference based solely on nationality.               16We take judicial notice that the fictional Juan Valdez  is          a  prominent persona in coffee advertisements.  See Fed. R. Evid.                                                          ___          201(b)(1); 21 Charles A. Wright & Kenneth W. Graham, Jr., Federal                                                                    _______          Practice and Procedure    5105, at 489 (1977) (noting  that facts          ______________________          that are "generally known  within the territorial jurisdiction of          the trial court" include those which "exist in the unaided memory          of the populace").  Clad in a serape and sombrero and accompanied                                          39          aside, cannot be said to emphasize emotion over facts.  See  Doe,                                                                  ___  ___          903 F.2d at 25.   Viewed as a  whole, the prosecution's  evidence          and  comments about Colombia provide no  basis for disturbing the          jury's verdict.                    Before ending our elaboration  we note, as an adscript,          that  appellant  himself  is not  Colombian,  but  is  of Italian          ancestry.   This  mitigates one  of the  most serious  dangers of          evidence  about a person's national  origin:  that  the jury will          believe  the   defendant  is  guilty  because   of  stereotyping.          Appellant has not cited any case in which a court  has reversed a          conviction due  to evidence touching  upon a national  origin not          shared by the  defendant.  This is not to  say that injustice and          unfair  prejudice may  never result  from a  conviction  based on          improper  use  of  evidence  about  the  national   origin  of  a          defendant's friends  or business  associates.  But,  the ricochet          effect of  such evidence is likely  to do less harm,  on average,          than  the direct impact of evidence about the defendant's country          of origin.                                  C.  The Dog Show.                                  C.  The Dog Show.                                      ____________                    Appellant  faults  the  district  court  for  admitting          evidence that  Bosco von  Schleudersitz (Bosco), a  nine-year-old          German  shepherd trained  to detect  narcotics,17 alerted  to the                                        ____________________          by his faithful donkey,  Valdez regularly appears in supermarkets          and  private  kitchens to  remind  consumers  of the  virtues  of          Colombian coffee.               17The  dog's original  trainer,  a former  Luftwaffe  pilot,          named him after the German word for "ejection seat."                                          40          presence of drugs in  bundles of cash  brought to local banks  by          appellant's  henchmen.   At  trial Bosco's  handler, Sgt.  Edward          Conley, testified that he took Bosco to a bank in Cranston, Rhode          Island  on March 23, 1990.  Bosco "searched" several areas of the          bank, such as  the vault and teller stations, and  did not react.          Conley then took Bosco to a room in which a bag containing $9,000          was located, and, when  he instructed Bosco to search  for drugs,          the  dog "showed a strong, positive aggressive alert, shaking the          bag,  ripping  it apart,  grabbing the  money  in his  mouth, and          ripping  the money."  According to Conley, a similar search, with          similar results, took  place on  April 20, 1990,  at a  different          bank in Johnston, Rhode  Island.  In each instance,  the currency          to   which  Bosco  reacted  had  been  brought  to  the  bank  by          appellant's associates in order to purchase cashier's checks.                    To meet  this testimony,  appellant called  two experts          who attacked the reliability  of Bosco's response.  One  of these          witnesses,  Thomas  Knott, testified  that  the  manner in  which          Conley  orchestrated the  sniff  tests did  not properly  control          against the possibility of a false alert.  The second expert, Dr.          James Woodford, criticized the testing protocol because the sniff          tests were not verified  by chemical field tests.   Woodford also          testified  as to  the widespread  contamination of  United States          currency  with illegal drugs and  the tenuous nature  of the link          between a  canine alert and a conclusion that particular currency          derived  from narcotics  trafficking ("[I]f  there were  drugs on                                          41          that money, it doesn't mean that it is drug money.").18                    Appellant insists  that the probative value  of the dog          sniff  evidence  is substantially  outweighed by  its prejudicial          effect,  and that the district court erred in refusing to exclude          the  evidence under  Fed.  R. Evid.  403.   This  claim  deserves          serious attention,  for recent  decisions  about the  evidentiary          value  of  a trained  dog's alert  to  currency are  not uniform.          Compare,  e.g., United  States v.  U.S. Currency,  $30,060.00, 39          _______   ____  ______________     __________________________          F.3d   1039,  1041-43   (9th   Cir.   1994)  (noting   widespread          contamination  and  concluding that  "the  probative  value of  a          positive dog alert in currency forfeiture cases in Los Angeles is          significantly diminished"); United States  v. Carr, 25 F.3d 1194,                                      _____________     ____          1215  (3d Cir.) (Becker, J., concurring in part and dissenting in          part)  (stating  that "a  substantial  portion  of United  States          currency now  in circulation is tainted with sufficient traces of          controlled substances to cause a trained canine to alert"), cert.                                                                      _____                                        ____________________               18Appellant  criticizes the  district court  for prohibiting          Dr. Woodford from testifying more  fully about a Drug Enforcement          Administration (DEA) report that found one-third of  the bills in          a random sample  of currency to be contaminated by  cocaine.  See                                                                        ___          Jones v. DEA, 819 F. Supp. 698, 720 (M.D. Tenn. 1993) (citing DEA          _____    ___          report).  This criticism  is overblown.  The court  permitted the          witness to describe the report's conclusions and to indicate that          he  had  relied on  those  findings.    See  Fed.  R.  Evid.  703                                                  ___          (authorizing  reliance on  facts or  data  "of a  type reasonably          relied  upon  by experts  in  the  particular  field  in  forming          opinions or inferences upon the  subject").  The court's decision          to  preclude  attribution  of  the  report  was well  within  its          discretion.    Moreover,  because  the report  was  available  to          appellant despite the government's alleged failure to disclose it          in a timeous manner, the  rule of Brady v. Maryland, 373  U.S. 83                                            _____    ________          (1963), does not  profit appellant's  cause.   See Sepulveda,  15                                                         ___ _________          F.3d  at 1178  ("The  lack of  demonstrable prejudice  sounds the          death knell for  a `delayed discovery' claim."); Devin,  918 F.2d                                                           _____          at 289 (similar).                                          42          denied, 115 S.  Ct. 742 (1994);  and Jones v.  DEA, 819 F.  Supp.          ______                           ___ _____     ___          698, 721  (M.D. Tenn. 1993) (suggesting  that "continued reliance          of  courts and law enforcement officers on dog sniffs to separate          `legitimate' currency from `drug-connected' currency is logically          indefensible") with,  e.g., United  States v. $67,220.00  in U.S.                         ____   ____  ______________    ___________________          Currency,  957 F.2d 280, 285-86  (6th Cir. 1992)  (noting that "a          ________          positive dog reaction [to  currency] is at least  strong evidence          of  a  connection to  drugs");  United  States  v. $215,300  U.S.                                          ______________     ______________          Currency, 882 F.2d 417, 419 (9th Cir. 1989) (upholding forfeiture          ________          based in part on a canine  alert to currency), cert. denied,  497                                                         _____ ______          U.S.  1005 (1990); and United States v. Hernando Ospina, 798 F.2d                             ___ _____________    _______________          1570,  1583 (11th Cir. 1986) (finding canine sniff evidence to be          both  probative  and helpful  to  the  jury  in  concluding  that          laundered money constitutes drug proceeds).                    In the  end, we reject appellant's asseveration.  We do          not  think that the district  court, based on  the information of                                               ____________________________          record in  this  case, abused  its  discretion in  admitting  the          _____________________          canine sniff evidence.19                    Even  though  widespread   contamination  of   currency          plainly lessens the impact of dog sniff evidence, a trained dog's                                        ____________________               19Because appellant  neither  introduced nor  proffered  the          materials  discussed by other courts  suggesting that a very high          percentage of  United States  currency is contaminated  with drug          residue,  see,  e.g.,  Carr,  25  F.3d  at  1215  n.6  (reviewing                    ___   ____   ____          estimates  suggesting that  between one-third  and 97%  of United          States currency is drug-contaminated); United  States v. $639,558                                                 ______________    ________          in  U.S. Currency,  955  F.2d  712,  714  n.2  (D.C.  Cir.  1992)          _________________          (similar), those materials could  not inform the district court's          decision.   Cf. Carr,  25  F.3d at  1202 n.3  (declining to  take                      ___ ____          judicial  notice that  nearly  all currency  contains  detectable          traces of illegal narcotics).                                          43          alert still  retains some  probative value.   Ordinary experience          suggests that currency used to  purchase narcotics is more likely          than other currency to have come into contact  with drugs.  Here,          moreover,  the  evidence  supports  an  inference   that  Bosco's          frenzied  reaction  was  caused by  more  than  a  mere trace  of          contamination.                    The  record contains corroboration of Bosco's olfactory          evidence.  Several witnesses testified that ordinary human senses          could detect  something unusual about the  money that appellant's          associates  brought to the banks.   One teller  testified that he          occasionally  noticed that  the money  felt "dusty  . .  . almost          floury from pizza dough,  that type of feeling."   Another teller          reported  that she noticed an odor or  fragrance, akin to that of          an orchid.  This evidence, along with Conley's testimony that the          dog did  not react in  other areas of  the banks, buttressed  the          lower court's belief  that the dog  sniff evidence had  probative          force.                    Conversely,  though  the   dog  sniff  evidence  likely          bolstered  the prosecution's  case  and served  to inculpate  the          defendant, we are  not convinced that it  presented a substantial          risk of  unfair prejudice.  See  generally Rodriguez-Estrada, 877                                      ___  _________ _________________          F.2d at 156 ("By design, all evidence is meant to be prejudicial;          it is only unfair prejudice which must be avoided.").  After all,                     ______          the court  allowed appellant  to call  two  expert witnesses  who          debunked Bosco's reaction to the currency.  If,  on one hand, the          jury believed the  experts, it doubtless discounted the  value of                                          44          the canine alert.   If, on the  other hand, the jury  disbelieved          appellant's  experts, it was entitled to place a greater value on          the  canine  sniff.    See, e.g.,  Quinones-Pacheco  v.  American                                 ___  ____   ________________      ________          Airlines,  Inc., 979 F.2d 1,  5 (1st Cir.  1992) (explaining that          _______________          "expert opinion testimony, even  if not directly contradicted, is          not ordinarily binding on a jury").                    In any event, considering  the high degree of deference          we owe to a district court's balancing of probative value against          unfairly prejudicial effects, see  Rodriguez-Estrada, 877 F.2d at                                        ___  _________________          156,  we  cannot  say  that  the  trial  court  abused  its  wide          discretion in admitting  the evidence of Bosco's  reaction to the          currency delivered by appellant's associates.                         D.  Testimony of Juan Carlos Garcia.                         D.  Testimony of Juan Carlos Garcia.                             _______________________________                    Juan  Carlos  Garcia,  a   participant  in  the   money          laundering   activities,   testified   for  the   government   at          appellant's trial.  Garcia said that in 1987, while living in the          United States, he began  working for his brother-in-law, Fernando          Duenas.   Following  Duenas'  orders, Garcia  would respond  when          paged on his beeper, arrange to  retrieve a quantity of cash, and          deposit  the money  in one  of several  bank accounts  maintained          under the  names of Duenas,  Duenas' wife  (Garcia's sister),  or          Duenas' brother.  By the end of 1987 the cash had mushroomed from          $10,000-$20,000 per shipment to $150,000-$200,000 per shipment.                    Garcia met  appellant for the  first time in  May 1989.          With Duenas' blessing,  the two men  agreed that appellant  would          accept  bundles of  cash  from  Garcia  and  send  the  money  to                                          45          Colombia.  On countless  occasions thereafter, appellant received          money from  Garcia and  redirected it  to accounts  controlled by          Duenas.                    At trial,  the  district court  permitted Garcia,  over          objection, to testify  that, in 1988, Duenas told him  that a man          named  "Caesar" would  call  and give  him  something other  than          money.   Garcia knew Caesar  because Caesar had  brought money to          him  on a previous occasion.   Caesar called  and informed Garcia          that he would be delivering a kilogram of cocaine.  Subsequently,          Caesar  handed  Garcia a  shopping bag  containing  a block  of a          granular substance, beige  in color.   Garcia tried  to sell  the          merchandise, as directed  by Duenas, but he was  unable to do so.          He  eventually delivered  the  package to  another individual  on          Duenas' instructions.                    Appellant assigns error to  the trial court's admission          of the testimony anent the package.   The assignment of error has          twin  foci:  (1) the conversations between Duenas and Garcia, and          (2) Caesar's  assurance  that the  package  contained  cocaine.20          We believe that the court lawfully admitted the evidence.                    The  Evidence  Rules provide  that  "a  statement by  a          coconspirator  of a party during the course and in furtherance of          the  conspiracy"  is not  considered  hearsay.    Fed.  R.  Evid.          801(d)(2)(E).   Here, the first  prong of the  rule is satisfied.                                        ____________________               20The court  gave  limiting instructions  referable to  this          evidence,  telling the jury that  it could only  be considered on          the  issue of whether the  money appellant laundered  was in fact          the proceeds of narcotics trafficking.                                          46          The record  contains adequate  evidence that Duenas,  Garcia, and          Caesar were involved in a single conspiracy to launder money.  By          joining that  conspiracy at  a later date,  appellant effectively          adopted  coconspirator declarations previously  made.  See United                                                                 ___ ______          States v.  Murphy, 852 F.2d 1,  8 (1st Cir. 1988),  cert. denied,          ______     ______                                   _____ ______          489 U.S. 1022 (1989); see also United States v.  Baines, 812 F.2d                                ___ ____ _____________     ______          41, 42 (1st Cir. 1987) ("[A] conspiracy is like a train.   When a          party knowingly steps aboard, he is part of the crew, and assumes          conspirator's  responsibility  for  the  existing  freight     or          conduct    regardless of whether he  is aware of just  what it is          composed.").                    The second  prong of the  rule is  also satisfied;  the          statements were  made  during  and in  furtherance  of  the  very          conspiracy  that appellant joined.   For one thing,  we have held          that  "when a  number of  people combine efforts  to manufacture,          distribute and retail narcotics, there is  a single conspiracy, a          `chain conspiracy,' despite the fact that some of the individuals          linking the conspiracy  together have not been  in direct contact          with others in the chain."  United States v. Rivera-Santiago, 872                                      _____________    _______________          F.2d  1073, 1080 (1st Cir.),  cert. denied, 492  U.S. 910 (1989).                                        _____ ______          For another thing, money laundering and narcotics trafficking are          symbiotic  activities, each  of which  may require  the  other in          order  to  continue.   Duenas' efforts  to  have Garcia  sell the          cocaine for him and the group's ongoing campaign to launder money          can rationally be  seen as  adjacent links in  the lengthy  chain          that binds  up  the  narcotics  trafficking  cycle.    Thus,  the                                          47          district court  acted within its proper province  in deeming both          activities part of the  same conspiracy, and in holding  that the          attempted narcotics sale was in furtherance of it.  Consequently,          the  challenged  statements  were  properly  admitted under  Rule          801(d)(2)(E).                    We note,  moreover, as did  the district court,  that a          statement made  by an  unavailable declarant21 falls  outside the          hearsay exclusion if the statement "at the time of its making . .          . so far  tended to subject  the declarant to  civil or  criminal          liability  .  . .  that a  reasonable  person in  the declarant's          position would not have made the statement unless believing it to          be  true."    Fed. R.  Evid.  804(b)(3).    Duenas' and  Caesar's          statements to Garcia were tantamount to admissions that they were          dealing  cocaine.    Because  such statements  were  against  the          declarants' penal  interest, they  came within the  encincture of          Rule 804(b)(3) and were admissible on that basis.                    Finally,  appellant's suggestion that  the admission of          Garcia's testimony abridged the Confrontation Clause is off base.          It  is  well settled  that a  statement  falling within  a firmly          rooted  hearsay  exception  will  not  be  held  to  violate  the          Confrontation  Clause.   See  Ohio v.  Roberts,  448 U.S.  56, 66                                   ___  ____     _______          (1980); Puleio v. Vose,  830 F.2d 1197, 1204-05 (1st  Cir. 1987),                  ______    ____          cert. denied, 485 U.S.  990 (1988).   It is equally well  settled          _____ ______          that  the  exceptions  for  coconspirator  declarations  and  for                                        ____________________               21The district  court made an explicit,  warrantable finding          that Duenas was unavailable  for trial.  Caesar, whose  last name          is unknown, apparently has disappeared into thin air.                                          48          declarations against penal interest are both firmly rooted in our          jurisprudence.  See Bourjaily v. United States, 483 U.S. 171, 183                          ___ _________    _____________          (1987)  (discussing coconspirator  exception);  United States  v.                                                          _____________          Innamorati, 996  F.2d 456,  474 n.4  (1st Cir. 1993)  (discussing          __________          declaration against interest exception), cert. denied, 114 S. Ct.                                                   _____ ______          1073 (1994).                            E.  Testimony of Agent Shedd.                            E.  Testimony of Agent Shedd.                                ________________________                    In the late  1980s, the DEA  set up a  network of  sham          corporations ostensibly to provide  a money laundering service to          underworld elements.  DEA  Special Agent James Shedd participated          in  this reverse  sting  operation (dubbed  "Operation  Pisces").          Duenas dealt with the Pisces network in 1987 and 1988.  At trial,          a prosecutor suggested that Shedd would testify as follows:  "Mr.          Duenas told him that ninety-nine percent of the money that he was          turning over to the  undercover agent was, in fact,  drug money."          On the basis  of this  representation, the lower  court denied  a          motion in limine by  which the defense sought to  exclude Shedd's                 __ ______          testimony  regarding Duenas'  statements.   Shedd  told the  jury          about thirty-seven  transactions in  which  Duenas supplied  cash          that  the DEA undercover operation laundered for him.  Shedd also          described  several  conversations  with Duenas  in  which  Duenas          reportedly  said  that  he  laundered money  for  Colombian  drug          traffickers  and  "that ninety-nine  percent  of  the money  that          money-launderers deal in Bogota comes from narcotics proceeds."                    During    cross-examination,     appellant's    counsel                                          49          challenged  Shedd  about  this   statement.    Shedd  and  Duenas          conversed in  Spanish, and some  of their conversations  had been          recorded.   Defense counsel called Shedd's  attention to one such          conversation.   The  translation indicated  that Duenas  made the          contested comment during a discussion in which he explained that,          although  it  was against  the  law,  foreign currency  routinely          circulated in Colombia.   He apparently  added:  "Logically,  the          [foreign] currency that  circulates the most over there .  . . is          the dollar . . . which  ninety-nine percent of it comes from drug          dealing."   Shedd  responded that his  direct testimony  had been          premised not on a single discussion, but on an overall impression          gained  from a  lengthy  conversation with  Duenas.22   Appellant          then  moved to strike Shedd's testimony.  Judge Torres denied the          motion.                    Appellant  maintains that  the district  court made  no          fewer than four errors in connection with this testimony.  First,          appellant  posits  that Duenas'  statements  were  barred by  the          hearsay rule.   This  claim fails.   The court  was warranted  in          finding  that these  were  coconspirator declarations  and, thus,          admissible  under Rule  801(d)(2)(E).   See, e.g.,  Sepulveda, 15                                                  ___  ____   _________          F.3d at 1180; Ortiz, 966 F.2d at 714-15.                        _____                    Appellant's   second   contention   is   that   Duenas'          statement,  in  its  true  form, was  irrelevant  because  it was                                        ____________________               22Shedd also offered the following syllogism:   "Ninety-nine          percent of  the money, of the U.S.  dollars that's in Colombia is          drug  money.  He's a money launderer, then ninety-nine percent of          the money that he launders comes from drug money."                                          50          nothing  more than  a  gross generalization  about the  Colombian          economy.   We  disagree.   Though courts  are sometimes  cautious          about admitting abstract data as proof of what  actually happened          in an individual case, a percentage like "ninety-nine percent" is          quite powerful, and far surpasses the usual test that evidence is          relevant if  it has "any  tendency to make  the existence  of any          fact  that is of consequence  to the determination  of the action          more  probable  or less  probable than  it  would be  without the          evidence."  Fed.  R. Evid. 401.   Trial courts are  afforded wide          discretion  in  determining  whether  evidence  clears  this  low          threshold, see United States  v. Tierney, 760 F.2d 382,  387 (1st                     ___ _____________     _______          Cir.), cert. denied, 474 U.S. 843 (1985), and we will disturb  an                 _____ ______          exercise  of that discretion only  if manifest abuse appears, see                                                                        ___          Sepulveda,  15 F.3d at 1194;  United States v.  Griffin, 818 F.2d          _________                     _____________     _______          97, 101 (1st Cir.), cert. denied, 484 U.S. 844 (1987).                              _____ ______                    Under  this  deferential standard,  the  district court          acted  within its  lawful  powers in  deeming Duenas'  statements          relevant to  the issue of  whether the money  appellant laundered          was in fact derived from narcotics trafficking.  Duenas'  remark,          even in the diluted form  that was heralded on cross-examination,          has at  least some probative  value in  ascertaining whether  the          drug trade was  the source  of the funds  that appellant  washed,          much as the  fact that a lake is  contaminated has some probative          value in ascertaining  whether a  stream that feeds  the lake  is          contaminated.                    Appellant's  third  sally  alleges  error   in  Shedd's                                          51          explanation that  his initial  testimony about  Duenas' statement          was  based  on  an  overall  impression  from  several  hours  of          conversation.   Although a witness is  generally not permitted to          testify  about his  subjective interpretations  of what  has been          said by another person, he may do so if his opinion is rationally          based on his perception and is helpful either to an understanding          of his testimony or to the determination of a fact in issue.  See                                                                        ___          United States  v. Cox, 633 F.2d  871, 875 (9th Cir.  1980), cert.          _____________     ___                                       _____          denied, 454 U.S. 844 (1981).   In this case, we conclude that the          ______          district court acted lawfully in leaving the testimony intact.                    Shedd tendered his explanation of Duenas'  statement in          direct response  to a question  by appellant's counsel  on cross-          examination.  The answer  was not followed by a  timely objection          or  motion  to  strike.     While  appellant  challenged  Shedd's          qualifications to offer an opinion about Duenas' state of mind in          a subsequent  motion to strike,  this was  too late.   See United            __________                                           ___ ______          States v. Moore, 923 F.2d 910, 915 (1st Cir.  1991) (holding that          ______    _____          Evidence  Rule 103 requires that  objections be made  at the time          evidence  is offered); United States v. Parodi, 703 F.2d 768, 783                                 _____________    ______          (4th Cir. 1983)  (same).  The  proper time to have  registered an          objection  to Shedd's  explanation was  immediately after  it was          uttered.  Accordingly,  any objection to the explanation has been          waived.  And, moreover, even if the court erred in permitting the          answer to stand,  it looms  as harmless beyond  all doubt in  the          context of a very efficacious cross-examination.                    Appellant's  final contention  is that  the prosecution                                          52          knowingly offered  Shedd's testimony despite having  a transcript          that refuted it, and, to make a bad situation worse, deliberately          withheld  the  transcript from  the  defense.   Having  carefully          examined the record, we find no valid reason to conclude that the          prosecution   intentionally  mischaracterized   Shedd's  proposed          testimony  during  the  in   limine  hearing,  and  no  hint   of                                  __   ______          prosecutorial misconduct in the  handling of the transcript.   At          any rate, it is perfectly clear that defense counsel obtained the          unexpurgated transcript in ample time to conduct a very effective          cross-examination on  the following day.  There  was no prejudice          and, hence, no reversible error.  See Devin, 918 F.2d at 290.                                            ___ _____                                F.  The Wiretap Tapes.                                F.  The Wiretap Tapes.                                    _________________                    The district court allowed the prosecution to introduce          tape  recordings   of  two  conversations  in  which  Saccoccia's          employees  made reference to drugs.   The tapes  are not entirely          audible,  and the parties disagree about what was said during two          potentially  significant conversations.   The  government asserts          that, in a discussion that took place at Trend's offices, Kenneth          Saccoccio  referred to cash that  he and Hurley  were counting as          "fuckin'  drug money."  Appellant claims that this portion of the          tape  was  inaudible.    The  other  conversation  took place  at          Saccoccia  Coin Company.  In it, Stanley Cirella spoke to Stephen          Pizzo about an ongoing investigation of appellant's organization.          According  to the  government,  Cirella declared  that  "he"    a          pronoun that we take in context to refer to Saccoccia    had told          him that "they [the authorities] ain't doin' this [conducting the                                          53          investigation] because of the coke, they're doin' this because of          the  washing of  money."   Appellant contends  that Cirella  said          "gold" rather than "coke."                    The  issue  on appeal  is  whether  the district  court          abused its discretion in allowing  the taped conversations to  be          presented  to  the  jury  in conjunction  with  the  government's          transcript.  In appellant's  view, the inaudible portions  of the          tapes are  so critical as to  make the rest more  misleading than          helpful.  See United States v. Carbone, 798 F.2d 21, 24 (1st Cir.                    ___ _____________    _______          1986).   Having  listened  to the  tapes,  see United  States  v.                                                     ___ ______________          Carbone, 880 F.2d 1500,  1503 (1st Cir. 1989), cert.  denied, 493          _______                                        _____  ______          U.S. 1078 (1990), we believe that they are reasonably audible and          that  the judge  appropriately left  their interpretation  to the          jury.     What  was  or  was  not  said  during  a  tape-recorded          conversation  is ordinarily a question of fact, not a question of          law.                    Appellant's  fallback  position is  that,  even  if the          government accurately  transcribed  the tapes,  the  lower  court          erred in failing  to tell the jury that any  statements about the          source of the laundered money were relevant only to the speakers'          subjective beliefs.  This position hinges on the premise that, in          the  absence of  a  concinnous foundation  showing the  speakers'          knowledge, the comments cannot constitute proof vis-a-vis Stephen          Saccoccia  (who  did  not participate  in  the  discourse)  as to          whether the money in fact emanated from drug transactions.                    We disagree  with appellant's premise  for two reasons.                                          54          First, Evidence  Rule 104(b) provides that  "[w]hen the relevancy          of  evidence depends upon the fulfillment of a condition of fact,          the court shall admit it upon, or subject to, the introduction of          evidence sufficient to  support a finding  of the fulfillment  of          the  condition."   In addressing  foundational issues,  the trial          judge acts as a  gatekeeper, examining the evidence and  deciding          "whether  the jury could reasonably find the conditional fact . .          .  by a  preponderance of  the evidence."   Huddleston  v. United                                                      __________     ______          States, 485 U.S.  681, 690 (1988).   The conditional fact  may be          ______          based on "reasonable inference from the circumstantial evidence."          Onujiogu v. United  States, 817 F.2d 3,  5 (1st Cir. 1987);  see,          ________    ______________                                   ___          e.g., Veranda  Beach Club Ltd.  Partnership v. Western  Sur. Co.,          ____  _____________________________________    _________________          936 F.2d 1364, 1372 (1st Cir. 1991).                    In  light  of the  wide  discretion  afforded to  trial          judges in  deciding whether an adequate foundation has been laid,          see Real v. Hogan, 828 F.2d 58, 64 (1st Cir. 1987), we think that          ___ ____    _____          Judge Torres  acted unexceptionably in determining  that the jury          could rationally infer that appellant's employees would not refer          to the  cash as "drug money" without some basis in fact.  The men          who  made   the  statements   were   substantially  involved   in          appellant's operation and could  easily have had opportunities to          learn of the money's origins.                    As we  have  indicated, there  is a  second reason  why          appellant is mistaken insofar as he sees personal knowledge about          the  source  of   the  funds   as  a   prerequisite  to   general          admissibility  of the  comments.   Both  statements were  made by                                          55          coconspirators  and  are  thus  admissible  under  Evidence  Rule          801(d)(2)(E) without a showing of personal knowledge.  See United                                                                 ___ ______          States  v.  Goins, 11  F.3d 441,  443-44  (4th Cir.  1993), cert.          ______      _____                                           _____          denied,  114  S. Ct.  2107  (1994)  (holding  that  the  personal          ______          knowledge  requirement of Evidence  Rule 602  "does not  apply to          statements  of a  co-conspirator admissible as  non-hearsay under          Rule  801(d)(2)(E)"); cf.  Brookover v.  Mary  Hitchcock Memorial                                ___  _________     ________________________          Hosp.,   893  F.2d  411,  415-18  (1st  Cir.  1990)  (finding  no          _____          requirement of  personal knowledge  for admission of  a statement          under Rule 801(d)(2)(D)).                    For  these two reasons  the challenged  statements were          properly before  the jury, and  the court acted  appropriately in          refusing appellant's proposed limiting instruction.                         G.  The Sufficiency of the Evidence.                         G.  The Sufficiency of the Evidence.                             _______________________________                    Viewing  the evidence  as a  whole and keeping  in mind          that the prosecution's burden of proof can be satisfied by either          direct or circumstantial  evidence, see O'Brien, 14 F.3d  at 706,                                              ___ _______          we conclude that  a rational factfinder could  determine beyond a          reasonable doubt  that the money appellant laundered  was in fact          derived from the narcotics trade.                    Rehashing the evidence would  serve no useful  purpose.          We do take special  note, however, that appellant's money-washing          operation matched  Agent Semesky's  description of  how Colombian          drug rings traditionally laundered ill-gotten gains, and that, as          the district court observed,  it is difficult to conceive  of any          non-narcotics-related business  that  could create  a  comparable                                          56          cascade  of  creased  currency.   That  the  waves  of cold  cash          typically appeared in well-worn bills of small denomination makes          the  tie tighter.  Then,  too, the jury  heard competent evidence          that  Duenas,  who  furnished  money for  appellant  to  launder,          himself  performed monetary  ablutions for  narcotics traffickers          (and,  on one  occasion,  supplied cocaine  for  an associate  to          sell).  The canine alert to  currency that appellant's associates          had gathered furnished some added support for the theory that the          money  emanated  from  drug  sales.    Finally,  appellant's  own          employees suggested  on two occasions that the  washed funds were          linked to narcotics.                    Taken in the ensemble, these pieces of evidence provide          an  adequate foundation on which  the jury could  build a finding          that  appellant laundered drug money.  Jurors, after all, are not          expected to resist commonsense  inferences based on the realities          of human  experience.  See Veranda  Beach Club, 936 F.2d  at 1372                                 ___ ___________________          ("The  law is  not  so struthious  as to  compel a  factfinder to          ignore  that  which is  perfectly  obvious.");  United States  v.                                                          _____________          Ingraham, 832  F.2d 229,  240  (1st Cir.  1987) (similar),  cert.          ________                                                    _____          denied, 486 U.S. 1009 (1988).           ______          V.  FORFEITURE          V.  FORFEITURE                    The  court bifurcated appellant's trial, separating the          substantive   criminal  charges   from  the   forfeiture  claims.          Appellant waived his right to trial by jury on the latter counts.          All  counsel  assured  the  judge  that they  had  no  additional          evidence  to present at the second anticipated phase of the trial                                          57          and, therefore, that the hearing on forfeiture would "be purely a          matter  of legal  argument."   Accordingly,  the judge  scheduled          arguments for March 26, 1993.                    On the assigned date, appellant was before a California          court in connection with a separate action.  His counsel objected          to proceeding in appellant's  absence.  See Herring v.  New York,                                                  ___ _______     ________          422   U.S.  853,   863-65   (1975)   (remarking   a   defendant's          constitutional  right to make a closing argument, even in a bench          trial); Fed. R. Crim.  P. 43(a) ("The defendant shall  be present          at  . . . every stage of the trial including . . . the imposition          of sentence  . . . .").  Specifically, counsel stated that (1) he          required appellant's assistance "in  responding to whatever it is          the government may say  about the evidence as  it relates to  the          law that's going to be  argued," and (2) appellant might wish  to          exercise his right to  make a closing statement.   The court then          offered to proceed on  the understanding that appellant's counsel          could make incremental arguments  at the sentencing hearing, with          appellant  present.23   When  counsel persisted  in his  original          position, the court terminated the session.                    The  disposition  hearing was  held  on  May 12,  1993.          Appellant was present throughout.   The district court determined          that he should forfeit all the money laundered during the life of                                        ____________________               23Noting that forfeiture is  part of the sentencing process,          and that  Saccoccia would  be present  for sentencing,  the court          suggested to defense counsel  that "to the extent  the sentencing          includes  the potential for forfeiture order, you can be heard on          that issue  just as you  would on any  other sentencing issue  at          that time."                                          58          the conspiracy,  and, using  bank  records, fixed  the amount  at          $136,344,231.86.   See United States  v. Saccoccia, 823  F. Supp.                             ___ _____________     _________          994, 1006 (D.R.I. 1993).   At the government's urging,  the court          subsequently  amended the forfeiture  order to specify substitute          assets for forfeiture.24  See 18 U.S.C.   1963(m) (1988).                                    ___                    Appellant assigns  error.   He strives to  persuade us,          inter   alia,  that   applicable  extradition   doctrines  barred          _____   ____          forfeiture; that the court ignored the strictures of due process;          and  that the  forfeiture order swept  too broadly.   We  are not          convinced.                             A.  Extradition/Forfeiture.                             A.  Extradition/Forfeiture.                                 ______________________                    Appellant asserts  that the forfeiture  entered against          him  violates the rule of  specialty because it  is tantamount to          prosecution and  conviction for  an offense on  which extradition          was  neither sought  nor  granted.   He  also suggests  that  the          principle of  dual criminality  prohibits the  forfeiture because          Swiss law  does  not render  a  defendant criminally  liable  for          forfeiture  by  reason  of   unlawful  money  transfers.    These          initiatives fail because they ignore the irresistible  conclusion          that, at  least for  present purposes,  criminal forfeiture  is a                                        ____________________               24In   discussing   substitutions,   Saccoccia    seeks   to          incorporate by reference his  codefendants' plaint that the court          improperly  allowed the  government  to add  property subject  to          forfeiture  while the  cases  were on  appeal.   We  reject  this          remonstrance.   The district court did not  "amend" its judgment,          but, rather, ordered forfeiture  of substitute assets based on  a          supportable  finding  that  appellant  had  transferred forfeited          proceeds  beyond  the jurisdiction  of  the court.    Contrary to          appellant's  intimation,  this  procedure   did  not  insult  his          constitutional entitlement to  due process, nor did it  run afoul          of the Double Jeopardy Clause.                                          59          punishment, not a separate criminal offense.                    We  think   that  the  genealogy  of   modern  criminal          forfeiture is important.  The device is born out of the mating of          two  historically  distinct  traditions.   One  parent  is  civil          forfeiture,  an  in  rem  proceeding rooted  in  the  notion that                           __  ___          property   used  in,  or  intimately  associated  with,  criminal          activity acquires a  taint, and that  such property is  therefore          forfeitable  even  if not  owned by  the  miscreant.   See United                                                                 ___ ______          States v. Sandini, 816 F.2d 869,  872 (3d Cir. 1987).  The second          ______    _______          parent   is  old-hat  criminal  forfeiture,  which  traditionally          operated  as  an incident  of  a  felony conviction  in  personam                                                               __  ________          against  a  convicted defendant,  requiring  him  to forfeit  his          property to the crown.   See United States  v. Nichols, 841  F.2d                                   ___ _____________     _______          1485, 1486 (10th Cir.  1988).  The forfeiture provisions  of RICO          combine both  traditions because they act in personam against the                                                    __ ________          defendant, yet require a nexus between the forfeited property and          the  crime.25  See  id. at 1486-88  (reviewing historical aspects                         ___  ___          of forfeiture); Saccoccia, 823 F. Supp. at 1001.                          _________                    Partially as  a result  of this mixed  heritage, courts          have  struggled  to  categorize  the resultant  hybrid     modern          criminal forfeiture   as  either a punishment for, or  an element                                        ____________________               25The district  court imposed forfeiture pursuant  to both a          money  laundering  statute,  see 18  U.S.C.     982,  and a  RICO                                       ___          statute,  see id.     1963.    Although  there  are  some  slight                    ___ ___          differences in  the operation of the two statutes, see Saccoccia,                                                             ___ _________          823  F. Supp.  at 1001-05,  these differences  do not  affect our          analysis of the  extradition issues.   For simplicity's sake,  we          refer  only to  the  RICO forfeiture  statute.   Nonetheless, our          discussion is equally applicable to criminal forfeiture under the          money laundering laws.                                          60          of,  a  criminal offense.    The majority  view  regards criminal          forfeiture for narcotics offenses  under 21 U.S.C.   853  as part          of  the punishment  imposed on  a defendant.   See,  e.g., United                                                         ___   ____  ______          States v. Elgersma, 971  F.2d 690, 694 (11th Cir.  1992) (holding          ______    ________          that "criminal forfeiture is part  of the sentencing process  and          not an element of the crime itself"); United States v. Hernandez-                                                _____________    __________          Escarsega,  886 F.2d  1560,  1576-77 (9th  Cir. 1989)  (similar),          _________          cert.  denied, 497  U.S. 1003  (1990); Sandini,  816 F.2d  at 875          _____  ______                          _______          (similar).  Other straws in the wind blow in the  same direction.          See,  e.g., Alexander  v. United  States, 113  S. Ct.  2766, 2772          ___   ____  _________     ______________          (1993)   (characterizing  a  RICO   forfeiture  order  against  a          pornography  merchant   as  "a  punishment   for  past   criminal          conduct");  United States v. Kingsley,  851 F.2d 16,  18 n.2 (1st                      _____________    ________          Cir.  1988)   (noting  in  dictum  that   "in  personam  criminal                                                     __  ________          forfeiture . . . is intended to directly punish persons convicted          of a criminal  offense by  forcing them to  forfeit the  proceeds          obtained  as a result of  that offense").   Withal, there remains          some  nagging  doubt  about  whether  forfeiture  is  strictly  a          punishment  as opposed  to a separate  substantive charge.   See,                                                                       ___          e.g.,  Caplin & Drysdale, Chtd.  v. United States,  491 U.S. 617,          ____   ________________________     _____________          628  n.5  (1989)  (stating  in  dictum  that  "forfeiture   is  a          substantive charge in the  indictment against a defendant"); Fed.          R. Crim.  P. 31(e) advisory committee's  note (noting committee's          assumption that "the amount  of the interest or property  subject          to criminal forfeiture is an element of the offense to be alleged          and proved").                                          61                    We resolve  that doubt  favorably to the  government to          the  extent necessary to rebut Saccoccia's claims.  Thus, we hold          that, for  purposes of extradition  law, forfeiture is  neither a          free-standing criminal  offense nor an element  of a racketeering          offense under RICO, but is  simply an incremental punishment  for          that  proscribed  conduct.    Consequently, a  defendant  may  be          subjected  to  a forfeiture  order  even if  extradition  was not          specifically granted  in respect  to the  forfeiture allegations.          We base this  ruling primarily on  three pillars:  the  weight of          authority  counsels in  this direction;  the punitive  aspects of          criminal   forfeiture  predominate  (among   other  things,  RICO          forfeiture retains the functional traits of a punishment since it          is  definitively imposed  only  after the  defendant's guilt  has          otherwise  been  determined);  and,  finally,  treating  criminal          forfeiture  as   a  punishment  in  the   extradition  milieu  is          consistent  with   the  emphasis   that  the  doctrine   of  dual          criminality  places  on  the  unlawfulness   of  the  defendant's          conduct,  and, correspondingly,  on the  lack of  any requirement          that  a crime  have identical  elements or  penalties in  the two          jurisdictions,  see Collins, 259 U.S.  at 312; Levy,  905 F.2d at                          ___ _______                    ____          328.                    It  follows, therefore,  that  appellant  was  properly          subjected  to  a criminal  forfeiture order  even  if he  was not          extradited on forfeiture charges  and even if Swiss law  does not          provide for criminal forfeiture under comparable circumstances.                               B.  Procedural Aspects.                               B.  Procedural Aspects.                                   __________________                                          62                    Appellant  also  declaims that  the  procedure employed          with  regard  to  the  forfeiture  order  deprived  him  of  four          intertwined rights:  the right to present a closing argument, the          right  to  be  present  to  assist  counsel  during  the  closing          argument, the right to entry of  a verdict of forfeiture, and the          right to  be present  for entry  of a verdict.   This  quadrat of          complaints is unavailing.                    The  first  two grievances  are  not  supported by  the          record.  Even though appellant was absent on March 26,  the court          offered his counsel the opportunity to make further arguments  at          the disposition  hearing (at which appellant  was in attendance).          Affording appellant this opportunity  satisfied his right to make          a  closing statement and his  right personally to assist counsel.          The  fact  that  appellant chose  not  to  avail  himself of  the          afforded opportunity is beside the point.                    Appellant's next contention arises out of the idea that          the  court violated Fed. R. Crim.  P. 32(b) and 31(e) by ordering          forfeiture without entering a special verdict.  Because appellant          did not object  to the district court's decision to  make an oral          forfeiture  order followed  by a  written decision,  however, our          review is limited to a hunt for plain error.   See  United States                                                         ___  _____________          v. Taylor, ___ F.3d  ___, ___ (1st Cir. 1995) [No.  93-1381, slip             ______          op. at 6-7]; Griffin, 818 F.2d at 99.                       _______                    To be  sure, Rule 31(e) requires that a special verdict          be  returned  when  the  indictment  or  information  contains  a          forfeiture allegation.   But, Rule 31(a)  makes it transpicuously                                          63          clear that this  requirement is geared to jury  trials.  See Fed.                                                                   ___          R. Crim. P. 31(a) (stating that the verdict "shall be returned by          the jury to  the judge in  open court").   When the judge is  the          factfinder,  the procedure for  making factual  determinations is          governed by Fed. R. Crim. P. 23(c).  That rule provides:                    In  a case  tried  without a  jury the  court                    shall  make  a general  finding and  shall in                    addition,  on request made before the general                    finding,  find  the  facts specially.    Such                    findings  may  be oral.    If  an opinion  or                    memorandum of  decision is filed,  it will be                    sufficient  if the  findings  of fact  appear                    therein.          Fed. R. Crim. P. 23(c).                    In the instant case,  the judge entered an  oral order,          followed  very  shortly  by  a  written  memorandum  limning  his          findings  of  fact.   In  our  opinion,  this  procedure did  not          constitute plain  error.  See, e.g., Gibbs  v. Buck, 307 U.S. 66,                                    ___  ____  _____     ____          78 (1939); see also Aoude  v. Mobil Oil Corp., 862 F.2d  890, 895                     ___ ____ _____     _______________          (1st  Cir. 1988)  (observing  that reversal  "would  be an  empty          ritual"  once the lower court had remedied its original error and          belatedly  made written  findings).   Thus,  we deny  appellant's          request that the forfeiture order be vacated on this score.                            C.  Extent of the Forfeiture.                            C.  Extent of the Forfeiture.                                ________________________                    Appellant maintains that the "proceeds" subject to RICO          forfeiture  should not  include all  the funds  laundered by  his          organization, but only  the organization's profit.   He does  not          dwell  on  this  thesis,  instead  electing  to  incorporate  the          codefendants'  argument to this effect.   We, too,  prefer not to          linger.  The  district court treated  this contention at  length,                                          64          and we find ourselves in substantial agreement with the reasoning          explicated  in that court's opinion.  See Saccoccia, 823 F. Supp.                                                ___ _________          at 1001-03.          VI.  SENTENCING          VI.  SENTENCING                    Without  objection, the  district court  predicated its          sentencing calculations  on the November  1, 1992 edition  of the          federal   sentencing  guidelines.26     See   United   States  v.                                                  ___   _______________          Harotunian,  920 F.2d 1040, 1041-42 (1st Cir. 1990) ("Barring any          __________          ex post facto problem, a defendant is to be punished according to          the guidelines in effect at the time of sentencing.").  The court          compiled  appellant's criminal  history score  and placed  him in          category II.   Turning to the  other side of the  grid, the court          started with the money laundering guideline.  Since appellant had          been convicted under  18 U.S.C.    1956(a)(2)(A), he  had a  base          offense level (BOL) of 23.  See U.S.S.G.  2S1.1(a)(1).  The court                                      ___          then added 13  levels because  the value of  the laundered  funds          exceeded $100,000,000, see id.  2S1.1(b)(2)(N),  and three levels                                 ___ ___          premised  on a finding that appellant knew (or believed) that the          funds were  derived from  narcotics sales, see  id.  2S1.1(b)(1).                                                     ___  ___          Finding appellant to  be the  organizer and leader  of the  money          laundering enterprise, the court  escalated four levels  pursuant          to U.S.S.G.  3B1.1(a).   Finally, citing appellant's unsuccessful          attempt to use  his medical history as a  device for extracting a                                        ____________________               26In large part, the district judge adopted the calculations          recommended by the probation  department.  We concentrate  on how          the court arrived at the guideline sentencing range (GSR), and do          not differentiate  between the judge's original  thinking and his          acceptance of the probation department's ideas.                                          65          continuance,  see supra  note 2, and  stressing that  the feigned                        ___ _____          illness occurred  shortly after the court  had denied appellant's          request for  postponement of the  trial on  other grounds,  Judge          Torres  went up two levels for obstructing justice.  See U.S.S.G.                                                               ___           3C1.1.  These calculations yielded an adjusted  offense level of          45 for the money laundering counts.                    The  court then  turned to  the RICO  conspiracy count.          Inasmuch as the applicable  guideline, id.  2E1.1, prescribes the                                                 ___          use  of an  offense  level equal  to  the greater  of  19 or  the          adjusted offense  level for  the underlying conduct  (here, money          laundering),   appellant's   adjusted   offense  level   remained          unchanged.   The  court took  a  similar look  at the  Travel Act          counts with a similar  result (the applicable guideline, U.S.S.G.           2E1.2, directs the use of an offense level  equal to the greater          of 6 or the  adjusted offense level for the  underlying conduct).          At the bottom  line, then,  the counts of  conviction produced  a          total offense level (TOL) of 45.  See id.   3D1.2(d), 3D1.3(b).                                            ___ ___                    A  TOL of  43 or  higher requires  the imposition  of a          sentence  of  life  imprisonment  regardless  of  the  offender's          criminal   history   category.27     See   U.S.S.G.  Ch.5,   Pt.A                                               ___                                        ____________________               27The  Sentencing Commission recently  submitted to Congress          proposed guideline  amendments that  apparently would  reduce the          sentence mandated for conduct of the  kind at issue here.  See 60                                                                     ___          Fed.  Reg. 25,074, 25,085-86  (1995).  The  proposed changes will          become effective on November 1, 1995, absent congressional action          to the contrary.  See 28  U.S.C.   994(p) (1988).  The Commission                            ___          has  not yet  decided whether  the changes,  if they  become law,          should  apply retrospectively.   See 60 Fed. Reg.  at 25,074.  If                                           ___          the amendments  are eventually determined to  warrant retroactive          application,  appellant  may  then  be  in  a  position  to  seek          appropriate relief in the  district court.  See United  States v.                                                      ___ ______________                                          66          (Sentencing Table).  However, the offenses of conviction in  this          case all carry  maximum sentences  less than life.   When, as  in          this  instance,   the  maximum  sentence  for   each  offense  of          conviction  is lower than the  minimum punishment mandated by the          applicable GSR, the guidelines require imposition of  consecutive          sentences "to the extent necessary to produce a combined sentence          equal  to the total punishment."   Id.  5G1.2(d).   Applying this                                             ___          principle,  the district  court concluded  that sentences  on the          several  counts of  conviction  should run  consecutively to  the          extent necessary  to effectuate  a  life sentence.   Because  the          sentencing guidelines  prescribe life in prison  for persons who,          like appellant,  sport a  TOL of 43  or higher,  whereas all  the          counts of convictions have statutory maxima that are expressed in          terms of a finite number of years, the  court imposed the longest          possible sentence on each count and ran the sentences consecutive          to one  another.  The result:   an incarcerative sentence  of 660          years.28                    Appellant  assails this  sentence on  manifold grounds.          His principal  lines of attack are that  mandatory life sentences                                        ____________________          Connell, 960 F.2d 191, 197 n.10 (1st Cir. 1992); United States v.          _______                                          _____________          Miller, 903 F.2d 341, 349 (5th Cir. 1990).  We express no opinion          ______          on the  subject,  but merely  note  the possibility  and  proceed          without further reference to what the future may bring.               28The district  court imposed  this type of  sentence rather          than attempting to  estimate the length  of appellant's life  and          then fashioning a sentence of corresponding duration.  We find no          fault  with this approach.  Despite the superficial severity of a          660-year  sentence,  it  is  neither  more   nor  less  than  the          functional  equivalent of  life  without parole.    We treat  the          sentence  in this light  in evaluating its  correctness under the          guidelines and its harshness for Eighth Amendment purposes.                                          67          under  the  guidelines  are  illegal;  that  the  district  court          misconceived its  authority in imposing sentence;  that the court          violated  the Ex Post  Facto Clause; and that  the court erred in          making an upward adjustment for obstruction of justice.                           A.  The Mandatory Life Sentence.                           A.  The Mandatory Life Sentence.                               ___________________________                    Appellant contends that  the imposition of  a mandatory          life  sentence  is  illegal   both  because  Congress   disavowed          consecutive sentences and because, in all events, a life sentence          in the circumstances of this  case insults the Eighth Amendment's          proscription against  cruel and  unusual punishment.   Neither of          these contentions is convincing.                    1.   Congressional Intent.   It is  apodictic that  the                    1.   Congressional Intent.                         ____________________          sentencing  guidelines cannot  sweep more broadly  than Congress'          grant  of power to the Sentencing Commission permits.  See United                                                                 ___ ______          States  v. Cooper, 962 F.2d 339, 342 (4th Cir. 1992).  Thus, if a          ______     ______          guideline conflicts with  a statute,  the latter  prevails.   See                                                                        ___          Stinson v. United States, 113 S. Ct. 1913, 1918-19 (1993); United          _______    _____________                                   ______          States v. Fiore, 983 F.2d 1, 2 (1st Cir. 1992), cert. denied, 113          ______    _____                                 _____ ______          S. Ct. 1830 (1993).   Appellant perceives such a  collision here.          In his view, Congress mandated  a strong statutory preference for          concurrent sentences, and the Sentencing Commission's instruction          that  fixed-year sentences  should  be  imposed consecutively  to          effectuate life imprisonment, see  U.S.S.G.  5G1.2(d), must yield                                        ___          the right of way to Congress' expressed preference.                    Appellant hinges this conclusion on Congress' enactment          of two  statutory provisions,  namely, 28 U.S.C.     994(l)(2)  &                                          68          994(v) (1988).  We  think he reads  the cited statutes with  much          too sanguine an eye.  Neither statute prohibits the imposition of          consecutive sentences.  Rather, section 994(l)(2) merely declares          the  "general inappropriateness" of  consecutive sentences  for a          conspiracy  and its  object  offense, and  section 994(v)  merely          directs   the  Commission   to  "limit[]  consecutive   terms  of          imprisonment"  for convictions  on related  general  and specific          offenses.29    While  these  statutes arguably  imply  a  general                                                                    _______          congressional preference  for concurrent sentences, they  do not,          as  appellant intimates,  outlaw consecutive  sentences.   On the          contrary,  the statutory  scheme  leaves ample  room for  courts,          following  the  lead  of  the Sentencing  Commission,  to  deploy          consecutive sentences in appropriate circumstances.                    Two observations show the virtual inevitability of this          conclusion.  In the first place, U.S.S.G.  5G1.2 became effective          only  with the  consent  of Congress.   We  consider  this to  be          powerful  evidence  that  Congress  itself saw  no  inconsistency          between the  guideline provision and  the statutory scheme.   See                                                                        ___          United States v. Luedecke, 908 F.2d 230, 233 (7th Cir. 1990).  In          _____________    ________          the  second  place,  Congress  minced  no  words  in  ceding  the          Commission discretion to  determine what particular circumstances                                        ____________________               29To the extent appellant's argument  is based on a  claimed          congressional preference for  concurrent sentences in  connection          with conspiracy and its  object offenses, and in connection  with          general  and  specific  offenses,  the  36  consecutive  ten-year          sentences imposed for separate violations of 18 U.S.C.   1957 are          unaffected.  These sentences total 360 years.  Barring a lifespan          of  biblical proportions,  appellant's time  on this  mortal coil          will not exceed so lengthy an interval.                                          69          would  trigger the need for consecutive sentences.  See 18 U.S.C.                                                              ___             3584(a) (1988) (providing in  part that "if  multiple terms of          imprisonment are  imposed on a defendant  at the same time  . . .          the  terms  may run  concurrently  or  consecutively"); see  also                                                                  ___  ____          United  States v. Flowers, 995  F.2d 315, 316-17  (1st Cir. 1993)          ______________    _______          (holding   that  section   3584(a)   authorizes  the   Sentencing          Commission  "to  write  guidelines that  say  when,  and to  what          extent,   [incarcerative]   terms   should   be   concurrent   or          consecutive").                    We will not flog  a dead horse.  Because  Congress gave          the  Sentencing  Commission  expansive  authority  to  promulgate          guidelines  specifying when  sentences  should be  consecutive or          concurrent,  and then directed sentencing  courts to refer to the          guidelines in  order to determine whether  "multiple sentences to          terms of  imprisonment should be  ordered to run  concurrently or          consecutively,"  28  U.S.C.      994(a)(1)(D),  the  court  below          possessed  the power   indeed,  the responsibility    to impose a          series   of  consecutive   sentences  effectuating   the  clearly          expressed command of U.S.S.G.  5G1.2.                    2.    The  Eighth  Amendment.   Appellant  bemoans  his                    2.    The  Eighth  Amendment.                          ______________________          sentence as mocking the  Eighth Amendment's proscription  against          cruel and unusual punishments.   This ululation is more  cry than          wool.                    In Solem  v. Helm,  463 U.S.  277  (1983), the  Supreme                       _____     ____          Court held  that "as  a  matter of  principle .  .  . a  criminal          sentence must  be  proportionate  to  the  crime  for  which  the                                          70          defendant has been convicted."  Id. at 290.  This opinion did not                                          ___          usher in a regime of  strict proportionality review applicable to          all  criminal sentences, for the Court  restricted its holding to          penalties  that are "grossly" or "significantly" disproportionate          to the underlying criminal activity.  Id. at 288, 303.  The Court                                                ___          did  not in any way, shape,  or form, then or thereafter, suggest          that the Eighth Amendment requires a precise calibration of crime          and punishment in noncapital cases.                    Solem   looms   as  the   high   water   mark  of   the                    _____          proportionality  approach.    In  the pre-Solem  era,  the  Court                                                    _____          consistently recognized the legislature's primacy  in determining          the  appropriate  punishment  for  criminal  behavior,  see e.g.,                                                                  ___ ____          Rummel v. Estelle, 445  U.S. 263, 274 (1980); Hutto v. Davis, 454          ______    _______                             _____    _____          U.S. 370, 374 (1982) (per curiam), and the Court has sounded much          the  same  note in  the post-Solem  era,  see, e.g.,  Harmelin v.                                       _____        ___  ____   ________          Michigan,  501  U.S.  957, 962  (1991)  (opinion  of Scalia,  J.)          ________          (expressing the  view that  the length of  the sentence  actually          imposed in respect to a felony conviction is entirely a matter of          legislative prerogative); id. at  998-99 (opinion of Kennedy, J.)                                    ___          (similar; listing cases).  Throughout,  the Justices have made it          quite clear that strict judicial scrutiny of statutorily mandated          penalties  in noncapital cases is  not to be  countenanced.  See,                                                                       ___          e.g.,  Gore v.  United States,  357  U.S. 386,  393 (1958).   The          ____   ____     _____________          Constitution does not require  legislatures to balance crimes and          punishments  according  to any  single  standard,  or to  achieve          perfect equipoise.   Indeed, the Solem  Court itself acknowledged                                           _____                                          71          the  need for judges to "grant substantial deference to the broad          authority  that legislatures  necessarily possess  in determining          the types and limits of punishment for crimes."   Solem, 463 U.S.                                                            _____          at 290.                    The  Court  also  has  sounded  two  cautionary  notes.          First, "[t]he inherent nature  of our federal system" necessarily          produces  "a wide range of constitutional sentences."  Id. at 291                                                                 ___          n.17;  see also  Rummel,  445  U.S.  at  282.    Second,  "Eighth                 ___ ____  ______          Amendment  judgments should not be,  or appear to  be, merely the          subjective  views  of  individual  [judges]; judgment  should  be          informed by  objective factors  to the maximum  possible extent."          Coker v. Georgia,  433 U.S.  584, 592 (1977);  accord Solem,  463          _____    _______                               ______ _____          U.S.  at 290.  For these reasons,  "a reviewing court rarely will          be  required to engage in  extended analysis to  determine that a          sentence is  not constitutionally disproportionate."   Id. at 290                                                                 ___          n.16.                    The Justices' most recent pronouncements  fully support          the conclusion that  serious crimes may result  in the imposition          of sentences  as severe as life imprisonment  without working any          constitutional insult.  In Solem, the Court explicitly contrasted                                     _____          the defendant's "relatively minor"  offenses, id. at 296-97, with                                                        ___          "very serious offenses" such as drug trafficking, id. at 299, and                                                            ___          suggested that statutes providing  for life imprisonment might be          applied  constitutionally  to inveterate  drug  dealers  or other          violent criminals, id. at 299 n.26.                             ___                    Harmelin, fairly  read, emits an  even clearer  signal.                    ________                                          72          There, the Court considered the application of the constitutional          prohibition against  cruel and unusual punishment  to a mandatory          sentence  of  life  imprisonment  without  parole  imposed  in  a          narcotics case against  a defendant who  possessed more than  650          grams  of cocaine.    See Harmelin,  501 U.S.  at  961.   Justice                                ___ ________          Scalia, in an opinion joined on this point by  the Chief Justice,          rejected the extended proportionality analysis developed in Solem                                                                      _____          and  declared that  nothing  in the  Eighth Amendment  guarantees          proportionate  sentences.   See id.  at 965.   He  concluded that                                      ___ ___          "Solem  was  simply wrong,"  id.,  because  the Eighth  Amendment           _____                       ___          provided  protection  with  respect   to  modes  and  methods  of          punishment,  not the length of incarceration,  see id. at 966-67.                                                         ___ ___          Justice Kennedy, joined  by Justices O'Connor and Souter, wrote a          concurring  opinion  that,  when combined  with  Justice Scalia's          opinion, aggregated the five votes necessary to uphold Harmelin's          sentence.   Justice Kennedy thought that  stare decisis counseled                                                    _____ _______          adherence to  a "narrow  proportionality principle," id.  at 996,                                                               ___          one that recognizes  that the "Eighth Amendment  does not require          strict proportionality  between crime  and sentence.   Rather, it          forbids    only    extreme    sentences    that    are   `grossly          disproportionate'  to the  crime," id.  at 1001  (quoting Solem).                                             ___                    _____          After  noting the grave harm to society wreaked by illegal drugs,          Justice  Kennedy  found  nothing  "grossly  disproportionate"  in          either  the  length  nor   the  mandatory  nature  of  Harmelin's          sentence.  See id. at 1001-08.                     ___ ___                    A dispassionate  application of Harmelin  to this  case                                                    ________                                          73          defeats  appellant's  attack  on  the  constitutionality  of  his          sentence.   Although the  Justices in  Harmelin disagreed  on the                                                 ________          status of  proportionality review  under the Eighth  Amendment, a          majority  found  insufficient disproportionality  to  forestall a          mandatory sentence of life without parole for  possession of over          650   grams  of  cocaine.    With  this  as  a  reference  point,          appellant's    sentence   can    hardly   be    deemed   "grossly          disproportionate" to  the underlying conduct    conduct which, by          all accounts, significantly  facilitated narcotics trafficking on          a Brobdingnagian scale.30                    To  say more  would be  supererogatory.   We know  that          Harmelin is  not  an  aberration;  in Hutto,  another  case  that          ________                              _____          teaches  much  the same  lesson,  the  Court  upheld,  against  a          proportionality attack,  a  sentence of  40 years  in prison  for          possessing nine ounces of marijuana with the intent to distribute          it.   454 U.S.  at 374.   We also  know that  Congress    not the          judiciary   is vested  with the authority to define,  and attempt          to  solve,  the societal  problems  created  by drug  trafficking          across national and state borders.  The Supreme Court has made it          plain that the use of severe penalties as part of the legislative          armamentarium does not constitute  cruel and unusual  punishment.                                        ____________________               30Appellant's  reliance on  United States  v. Heath,  840 F.                                           _____________     _____          Supp. 129 (S.D. Fla. 1993), is misplaced.  In Heath, the district                                                        _____          court,  after  expressing concern  over the  proscription against          cruel and unusual punishment, declined  to impose a life sentence          as directed by the  guidelines, and instead departed  downward by          extrapolating from the sentencing table.  See id. at 130-32.   We                                                    ___ ___          deal  with appellant's  claim that  the  court below  should have          departed downward in Part VI(B), infra.                                           _____                                          74          See, e.g., Harmelin, supra; Hutto, supra; see also United  States          ___  ____  ________  _____  _____  _____  ___ ____ ______________          v.  Munoz, 36 F.3d 1229, 1239 (1st  Cir. 1994), cert. denied, 115              _____                                       _____ ______          S.  Ct. 1164  (1995).    Under  this  light,  the  flimsiness  of          appellant's Eighth Amendment challenge becomes apparent.                              B.  The Refusal to Depart.                              B.  The Refusal to Depart.                                  _____________________                    As  a  general rule,  "a  district  court's refusal  to          depart,   regardless   of   the  suggested   direction,   is  not          appealable."  United States v. Romolo,  937 F.2d 20, 22 (1st Cir.                        _____________    ______          1991).  There  is, of course,  an exception that applies  "if the          record supports an inference  that the sentencing court's failure          to  depart  did  not  represent an  exercise  of  factfinding  or          discretion,   but  was   instead   the  product   of  a   court's          miscalculation  about  whether  it  possessed  the  authority  to          depart."  United States v. Amparo, 961 F.2d  288, 292 (1st Cir.),                    _____________    ______          cert.  denied, 113  S. Ct.  224 (1992);  accord United  States v.          _____  ______                            ______ ______________          Pierro, 32 F.3d 611, 618-19 (1st Cir. 1994), cert. denied, 115 S.          ______                                       _____ ______          Ct. 919 (1995).  Appellant attempts to wedge his  case within the          dimensions of  this exception on  the ground that  the sentencing          court believed, erroneously, that  it lacked discretion to impose          concurrent sentences.  This claim misconstrues the record.                    In United  States v. Quinones,  26 F.3d  213 (1st  Cir.                       ______________    ________          1994), we held that a court may deviate from U.S.S.G.  5G1.2 "if,          and  to  the  extent  that, circumstances  exist  that  warrant a          departure."   Id. at  216.   Although Quinones  had not yet  been                        ___                     ________          decided when  Judge Torres sentenced Saccoccia,  we are satisfied          that he understood this principle and anticipated our holding.                                          75                    At the  disposition hearing, appellant argued  that the          district  court had authority under 18 U.S.C.   3584(a) to depart          downward   and   impose  concurrent   sentences  on   all  counts          notwithstanding  the  terms  of   U.S.S.G.   5G1.2.    The  court          acknowledged that  it possessed such authority,  but it concluded          (appropriately,  we think)  that because the  guidelines required          consecutive sentences  in appellant's case, it  could only impose          concurrent sentences if  the case satisfied the conditions  for a          downward departure, that is, if it found mitigating circumstances          not  considered  by  the  Sentencing Commission.    See  U.S.S.G.                                                              ___           5K2.0.   Discerning  no such  mitigation, the  court eschewed  a          downward departure.  In  other words, the court realized  that it          could  impose  concurrent  sentences  as  a  specie  of  downward          departure,  cf.  Quinones,  26   F.3d  at  216  (authorizing  the                      ___  ________          imposition  of  consecutive  sentences  as  a  specie  of  upward          departure), but it  chose not to do so because,  in its judgment,          the facts did not warrant a downward departure.                    This ends  our jaunt.   Inasmuch as the  district court          correctly understood  that it possessed the power  to depart from          the  GSR  but  made  a discretionary  decision  to  refrain  from          exercising   that  power,   we  lack   jurisdiction   to  address          appellant's claim.  See Pierro, 32 F.3d at 619 (explaining that a                              ___ ______          discretionary  refusal to depart  by a  judge who  recognizes his          power, but who  says, in effect, that the case  before him is not          "sufficiently unusual to warrant departing," is not reviewable on          appeal).                                          76                             C.  Ex Post Facto Concerns.                             C.  Ex Post Facto Concerns.                                 ______________________                    Appellant seeks to incorporate  an argument advanced on          appeal by  his  codefendants  to  the effect  that  the  district          court's sentencing  determinations  abridged the  Ex  Post  Facto          Clause, U.S. Const. art. I,   9, cl. 3.  In appellant's view, the          court's error lay in increasing his TOL based on  an amendment to          the  money  laundering guideline,  U.S.S.G.   2S1.1(b)(1),31 that          did  not become  effective until  November 1,  1991    during the          lifespan of  the conspiracy,  but subsequent  to the  last proven          instance  of money laundering.  This criticism fails for at least          three reasons.                    First,   appellant  did   not   broach  the   topic  at          sentencing.  He has,  therefore, waived it.  See United States v.                                                       ___ _____________          Dietz,  950  F.2d 50,  55 (1st  Cir.  1991) (explaining  that "in          _____          connection  with sentencing as in other contexts, . . . arguments          not seasonably addressed to the trial court may not be raised for          the  first time  in an  appellate  venue"); accord,  e.g., United                                                      ______   ____  ______          States v.  Piper, 35  F.3d 611,  620 n.6 (1st  Cir. 1994),  cert.          ______     _____                                            _____          denied, 115 S. Ct. 1118 (1995); Sepulveda, 15 F.3d at 1202.          ______                          _________                    Second, appellant  was not  only the mastermind  of the          money  laundering ring,  but  also its  chief executive  officer,                                        ____________________               31The  amendment  inserted  the  words  "or  believed"  into          section 2S1.1(b)(1), see U.S.S.G. App. C, Amend. No. 378  (1992),                               ___          with the result that  the guideline, subsequent thereto, read  in          pertinent  part:   "If the  defendant knew  or believed  that the                                                      ___________          funds were the  proceeds of  an unlawful  activity involving  the          manufacture, importation,  or distribution of narcotics  or other          controlled  substances,   increased  [his  BOL]   by  3  levels."          (Emphasis supplied to show added language).                                          77          comptroller,  sales manager,  and  director of  operations.   The          weight  of  the evidence  heavily  preponderates  in favor  of  a          finding that appellant knew and believed of the  money's origins.                                      ___          Indeed,  appellant wholly fails to  demonstrate how and where the          district  court erred in  determining his level  of "knowledge or          belief," or  why the guideline revision makes any real difference          in his case.  This failure   typical of litigants  who attempt to          ___________          incorporate  by reference  arguments which,  if made  in earnest,          deserve individualized attention   is fatal to appellant's cause.          See, e.g., Zannino,  895 F.2d at 17  ("[I]ssues adverted to  in a          ___  ____  _______          perfunctory manner,  unaccompanied  by some  effort at  developed          argumentation, are deemed waived.").                    Third, even  if appellant were somehow  to surmount the          two hurdles we have just described, he could  prevail only upon a          showing of plain  error.  See United States v.  Olano, 113 S. Ct.                                    ___ _____________     _____          1770, 1776-78 (1993); United  States v. Olivier-Diaz, 13  F.3d 1,                                ______________    ____________          5-6 (1st Cir. 1993).   Given the strict requirements  that attend          amelioration under the plain  error doctrine, and the substantial          discretion  invested  in  appellate  courts with  regard  to  the          doctrine's use, see generally  Taylor, ___ F.3d at ___  [slip op.                          ___ _________  ______          at 6-7],  plain error  is plainly absent  here.  Put  bluntly, we          detect  nothing in appellant's belated  assault that causes us to          question  "the fundamental  fairness  or basic  integrity of  the          proceeding  below in [any] major respect."   Id. at ___ [slip op.                                                       ___          at 7].                             D.  Obstruction of Justice.                             D.  Obstruction of Justice.                                 ______________________                                          78                    Appellant's  fourth line  of attack  suggests that  the          sentencing  court  erred  in  elevating  his  offense  level  for          obstruction of justice.  This sortie is moot.  The only practical          effect  of the  adjustment is  to raise  the TOL  from 43  to 45.          Since  life imprisonment  is mandatory  at or  above TOL  43, see                                                  __ __  _____          ___          U.S.S.G.   5G1.2;  see also  U.S.S.G.   5A,  comment. (n.2)  ("An                             ___ ____          offense  level of  more than 43  is to  be treated  as an offense          level  of  43."),  canceling  the  enhancement  would  accomplish          nothing.                    It is  this court's settled practice not  to address an          allegedly erroneous sentencing computation  if, and to the extent          that, correcting it will  neither change the defendant's sentence          nor relieve him  from some unfair  collateral consequence.   See,                                                                       ___          e.g., Sepulveda, 15 F.3d  at 1199; United States v.  Bradley, 917          ____  _________                    _____________     _______          F.2d 601, 604 (1st  Cir. 1990).  We believe  that this philosophy          is  fully applicable in a situation where, as here, correction of          an allegedly erroneous finding  would not eliminate the certainty          of  a mandatory sentence of life imprisonment.  Courts should not          tilt at windmills.          VII.  CONCLUSION          VII.  CONCLUSION                    We need go no  further.  Having scoured the  record and          carefully  considered  appellant's  entire  asseverational  array          (including some arguments not  specifically discussed herein), we          detect no reversible error.  As we see it, appellant was lawfully          extradited,  fairly  tried, justly  convicted,  and appropriately          punished.                                          79          Affirmed.          Affirmed.          ________                                          80